Exhibit 10.1

 

EXECUTION COPY

 

 

TERM LOAN AGREEMENT

 

Dated as of February 14, 2012

 

by and among

 

CORPORATE OFFICE PROPERTIES, L.P.,

 

as Borrower

 

CORPORATE OFFICE PROPERTIES TRUST,

 

as Parent,

 

J.P. MORGAN SECURITIES LLC

and

KEYBANC CAPITAL MARKETS,

 

as Joint Lead Arrangers and

 

Joint Book Runners,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent,

 

Each of

BANK OF AMERICA, N.A.,

ROYAL BANK OF CANADA,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Co-Documentation Agent,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

 

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

Section 1.1. Definitions

1

 

Section 1.2. General; References to Times

25

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

26

 

 

 

Article II. Credit Facility

26

 

 

 

Section 2.1. Term Loans

26

 

Section 2.2. Rates and Payment of Interest on Loans

27

 

Section 2.3. Number of Interest Periods

28

 

Section 2.4. Repayment of Loans

28

 

Section 2.5. Prepayments

28

 

Section 2.6. Continuation

28

 

Section 2.7. Conversion

29

 

Section 2.8. Notes

29

 

Section 2.9. Additional Loans

30

 

 

 

Article III. Payments, Fees and Other General Provisions

31

 

 

 

Section 3.1. Payments

31

 

Section 3.2. Pro Rata Treatment

31

 

Section 3.3. Sharing of Payments, Etc.

31

 

Section 3.4. Several Obligations

32

 

Section 3.5. Minimum Amounts

32

 

Section 3.6. Administrative and Other Fees

32

 

Section 3.7. Computations

32

 

Section 3.8. Usury

33

 

Section 3.9. Agreement Regarding Interest and Charges

33

 

Section 3.10. Statements of Account

33

 

Section 3.11. Defaulting Lenders

33

 

Section 3.12. Taxes

34

 

 

 

Article IV. Yield Protection, Etc.

36

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

36

 

Section 4.2. Suspension of LIBOR Loans

37

 

Section 4.3. Illegality

38

 

Section 4.4. Compensation

38

 

Section 4.5. Treatment of Affected Loans

38

 

Section 4.6. Change of Lending Office

39

 

Section 4.7. Assumptions Concerning Funding of LIBOR Loans

39

 

 

 

Article V. Conditions Precedent

40

 

 

 

Section 5.1. Initial Conditions Precedent

40

 

Section 5.2. Conditions Precedent to All Loans

42

 

--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

43

 

 

 

 

Section 6.1. Representations and Warranties

43

 

Section 6.2. Survival of Representations and Warranties, Etc.

49

 

 

 

Article VII. Affirmative Covenants

50

 

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

50

 

Section 7.2. Compliance with Applicable Law and Material Contracts

50

 

Section 7.3. Maintenance of Property

50

 

Section 7.4. Conduct of Business

50

 

Section 7.5. Insurance

50

 

Section 7.6. Payment of Taxes and Claims

51

 

Section 7.7. Visits and Inspections

51

 

Section 7.8. Use of Proceeds

51

 

Section 7.9. Environmental Matters

51

 

Section 7.10. Books and Records

52

 

Section 7.11. Further Assurances

52

 

Section 7.12. Guarantors

52

 

Section 7.13. REIT Status

53

 

Section 7.14. Exchange Listing

53

 

 

 

Article VIII. Information

53

 

 

 

 

Section 8.1. Quarterly Financial Statements

53

 

Section 8.2. Year-End Statements

54

 

Section 8.3. Compliance Certificate

54

 

Section 8.4. Other Information

54

 

 

 

Article IX. Negative Covenants

56

 

 

 

 

Section 9.1. Financial Covenants

56

 

Section 9.2. Restricted Payments

57

 

Section 9.3. Indebtedness

58

 

Section 9.4. Liens; Negative Pledges; Other Matters

58

 

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements

58

 

Section 9.6. Fiscal Year

60

 

Section 9.7. Modifications to Material Contracts

60

 

Section 9.8. Modifications of Organizational Documents

60

 

Section 9.9. Transactions with Affiliates

60

 

Section 9.10. ERISA Exemptions

60

 

Section 9.11. Foreign Assets Control

60

 

 

 

Article X. Default

61

 

 

 

 

Section 10.1. Events of Default

61

 

Section 10.2. Remedies Upon Event of Default

64

 

Section 10.3. Allocation of Proceeds

65

 

Section 10.4. Performance by Agent

66

 

Section 10.5. Rights Cumulative

66

 

3

--------------------------------------------------------------------------------


 

Article XI. The Agent

66

 

 

 

 

Section 11.1. Authorization and Action

66

 

Section 11.2. Agent’s Reliance, Etc.

67

 

Section 11.3. Notice of Defaults

67

 

Section 11.4. KeyBank as Lender

68

 

Section 11.5. Approvals of Lenders

68

 

Section 11.6. Lender Credit Decision, Etc.

69

 

Section 11.7. Indemnification of Agent

69

 

Section 11.8. Successor Agent

70

 

Section 11.9. Titled Agents

71

 

 

 

Article XII. Miscellaneous

71

 

 

 

 

Section 12.1. Notices

71

 

Section 12.2. Expenses

72

 

Section 12.3. Setoff

73

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

73

 

Section 12.5. Successors and Assigns

74

 

Section 12.6. Amendments

78

 

Section 12.7. Nonliability of Agent and Lenders

79

 

Section 12.8. Confidentiality

79

 

Section 12.9. Indemnification

80

 

Section 12.10. Termination; Survival

82

 

Section 12.11. Severability of Provisions

82

 

Section 12.12. GOVERNING LAW

83

 

Section 12.13. Counterparts

83

 

Section 12.14. Obligations with Respect to Loan Parties

83

 

Section 12.15. Limitation of Liability

83

 

Section 12.16. Entire Agreement

83

 

Section 12.17. Construction

84

 

Section 12.18. Patriot Act

84

 

 

 

SCHEDULE I

Commitments

 

SCHEDULE 1.1.(A)

List of Loan Parties

 

SCHEDULE 6.1.(b)

Ownership Structure

 

SCHEDULE 6.1.(f)

Title to Properties; Liens

 

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

 

SCHEDULE 6.1.(h)

Material Contracts

 

SCHEDULE 6.1.(i)

Litigation

 

SCHEDULE 6.1.(y)

Unencumbered Assets

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

 

EXHIBIT B

Form of Notice of Borrowing

 

EXHIBIT C

Form of Notice of Continuation

 

EXHIBIT D

Form of Notice of Conversion

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

Form of Note

 

EXHIBIT F

Form of Opinion of Counsel

 

EXHIBIT G

Form of Compliance Certificate

 

EXHIBIT H

Form of Guaranty

 

EXHIBIT I

Patriot Act and OFAC Form

 

EXHIBIT J

Form of Guarantor Release Letter

 

 

5

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of February 14, 2012 by and
among CORPORATE OFFICE PROPERTIES, L.P., a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), CORPORATE OFFICE PROPERTIES
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5., J.P.
MORGAN SECURITIES LLC and KEYBANC CAPITAL MARKETS, as Joint Lead Arrangers (the
“Joint Lead Arrangers”) and Joint Book Runners (the “Joint Book Runners”),
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”), JPMORGAN
CHASE BANK, N.A. as Syndication Agent (the “Syndication Agent”), and each of
BANK OF AMERICA, N.A., ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Co-Documentation Agent (each a “Co-Documentation Agent” and
collectively, the “Co-Documentation Agents”).

 

WHEREAS, the Agent and the Lenders desire to make available to the Borrower term
loans in an aggregate amount of $250,000,000 on the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“2011 Term Loan Agreement” means that certain Term Loan Agreement dated as of
September 1, 2011, among the Borrower, the Parent, the financial institutions
from time to time party thereto, KeyBank, as agent, and the other parties
thereto.

 

“2011 Term Loan Agreement Liabilities” mean all indebtedness, obligations,
liabilities, covenants, and duties owing by the Borrower under and in respect of
the 2011 Term Loan Agreement and any other Loan Documents (as defined in the
2011 Term Loan Agreement).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted EBITDA” means, for any given period, (a) EBITDA for such period minus
(b) Capital Reserves for such period.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be

 

6

--------------------------------------------------------------------------------


 

maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America to residents of the United States of America). Any
change in such maximum rate shall result in a change in Adjusted LIBOR on the
date on which such change in such maximum rate becomes effective.

 

“Adjusted Net Operating Income” means, with respect to a Property for any given
period, Net Operating Income of such Property for such period minus Capital
Reserves for such period.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent to the Lenders from time to time.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Parent or the
Borrower.

 

“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Alternate Base Rate” means the per annum rate of interest equal to the greatest
of (a) the Prime Rate, (b) the Federal Funds Rate plus one-half of one percent
(0.5%) and (c) LIBOR for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.0%.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or LIBOR, respectively.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means:

 

(a)           at any time prior to the Investment Grade Rating Date, the
percentage set forth below corresponding to the ratio of Total Indebtedness to
Total Asset Value as determined in accordance with Section 9.1 in effect at such
time:

 

7

--------------------------------------------------------------------------------


 

Level

 

Total Indebtedness to
Total Asset Value

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than 0.45 to 1.00

 

1.65

%

0.65

%

2

 

Greater than or equal to 0.45 to 1.00 and less than 0.50 to 1.00

 

1.90

%

0.90

%

3

 

Greater than or equal to 0.50 to 1.00 and less than 0.55 to 1.00

 

2.15

%

1.15

%

4

 

Greater than or equal to 0.55 to 1.00

 

2.40

%

1.40

%

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 8.3.  Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 8.1., as of the
date 45 days following the end of the last day of the applicable fiscal quarter
covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 8.2., as of the date 90 days following the
end of the last day of the applicable fiscal year covered by such Compliance
Certificate, and (c) in the case of any other Compliance Certificate, as of the
date 5 Business Days following the Agent’s request for such Compliance
Certificate.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 8.3., the Applicable Margin shall equal the percentages corresponding
to Level 4 until the date of the delivery of the required Compliance
Certificate.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Agent first determines the
Applicable Margin as set forth above, the Applicable Margin shall equal the
percentages corresponding to Level 2.  The provisions of this definition are
subject to Section 2.2.(c); and

 

(b)                                 on and at all times after the Investment
Grade Rating Date, the percentage per annum determined, at any time, based on
the range into which the Borrower’s Credit Rating then falls, in accordance with
the levels in the table set forth below (each a “Level”).  Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level in
such table shall effect a change in the Applicable Margin on the Business Day on
which such change occurs.  During any period for which the Borrower has received
a Credit Rating from only one Rating Agency, then the Applicable Margin shall be
determined based on such Credit Rating.  During any period that the Borrower has
received only two Credit Ratings and such ratings are not equivalent, the
Applicable Margin shall be determined by the higher of such two Credit Ratings
so long as the next highest Credit Rating is only one Level below that of the
highest Credit Rating, and if the next highest Credit Rating is more than one
Level below that of the highest Credit Rating, then the Applicable Margin shall
be determined by the Credit Rating that is one Level higher than the lower of
the two Credit Ratings. During any period that the Borrower has received more
than two Credit Ratings and such Credit Ratings are not equivalent, the
Applicable Margin shall be determined by the higher of the two lowest Credit
Ratings; provided, that if there is more than one Level between the two lowest
Credit Ratings, then the Applicable Margin will be determined by the Credit
Rating that is one Level higher than the lowest Credit Rating.  During any
period after the Investment Grade Rating Date for which the Borrower does not
have a Credit Rating from any Credit Agency, or during any other period

 

8

--------------------------------------------------------------------------------


 

after the Investment Grade Rating Date not otherwise covered in this clause (b),
the Applicable Margin shall be determined based on Level 5.

 

Level

 

Parent’s Credit Rating
(S&P/Moody’s or equivalent)

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

A-or A3

 

1.25

%

0.25

%

2

 

BBB+/Baa1

 

1.40

%

0.40

%

3

 

BBB/Baa2

 

1.65

%

0.65

%

4

 

BBB-/Baa3

 

1.90

%

0.90

%

5

 

Lower than BBB-/Baa3

 

2.40

%

1.40

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Eligible Assignee and the Agent, substantially in
the form of Exhibit A.

 

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Alternate Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period with respect to any developed Property,
an amount equal to (a) $0.25 per square foot multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365.  If the term Capital Reserves is used without reference to a
specific Property, then the amount shall be determined on an aggregate basis
with respect to all developed Property of the Parent and its Subsidiaries and a
proportionate share of all developed Property of all Unconsolidated Affiliates. 
For purposes of this definition, once improvements related to the development of
a Property have been completed for one year or such Property has achieved an
Occupancy Rate of 85%, it shall be considered a developed Property.

 

“Capitalization Rate” means 7.50%.

 

9

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet prepared
in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired, issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount.”

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP for all Properties that are under development or will
commence development within twelve months from any date of determination.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Controlled Property” means an Eligible Unencumbered Property that is not a
Wholly-Owned Property and where the Parent or the Borrower directly or
indirectly owns at least 80% of the Equity Interests of the Subsidiary that owns
or leases such Property.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Agreement” means that certain Credit Agreement dated as of September 1,
2011, among the Borrower, the Parent, the financial institutions from time to
time party thereto, KeyBank, as agent, and the other parties thereto.

 

“Credit Agreement Liabilities” mean all indebtedness, obligations, liabilities,
covenants, and duties owing by the Borrower under and in respect of the Credit
Agreement and any other Loan Documents (as defined in the Credit Agreement).

 

“Credit Event” means any of the following: (a) the making of any Loan and
(b) the Conversion of a Loan.

 

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans; provided, however, that if at
the time of determination all Loans have been paid in full, the “Credit
Percentage” of each Lender shall be the Credit Percentage of such Lender in
effect immediately prior to such payment in full.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Debt Service” means, for any period, the sum of (a) Interest Expense for such
period, and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet, early repayment or similar principal payment which, in each
case, repays such Indebtedness in full.  Debt Service shall include a
proportionate share of items (a) and (b) of all Unconsolidated Affiliates.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.11.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to

 

11

--------------------------------------------------------------------------------


 

funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within 2 Business Days of the date when due,
(b) has notified the Borrower and the Agent, in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent that a Lender is a Defaulting Lender under clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 3.11.(c)) upon
delivery of written notice of such determination to the Borrower, the Agent, and
each Lender.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

12

--------------------------------------------------------------------------------


 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).

 

“Development Property” means a Property which is under development or which (as
determined in good faith by the Borrower) will commence development within
twelve months of the date of determination.  A Development Property shall cease
to constitute a Development Property on the earlier of (a) the one year
anniversary date of project completion and (b)  the first day of the first full
fiscal quarter after the project achieves an Occupancy Rate of 85%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period:  (a) net income (or
loss) of such Person for such period determined on a consolidated basis
(excluding any income or losses from minority interests in the case of the
Parent), in accordance with GAAP, exclusive of the following (but only to the
extent included in determination of such net income (loss)): (i) depreciation
and amortization expense; (ii) interest expense as determined in accordance with
GAAP; (iii) income tax expense; (iv) extraordinary or non-recurring gains and
losses (which would include, but not be limited to, the gains/losses from
extinguishment of Indebtedness, impairment charges and acquisition costs);
plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates.  EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of deferred
market rent and expenses into income pursuant to FASB ASC 805.  Notwithstanding
the foregoing, gains and losses from land sales associated with Development
Properties and other land shall be included in EBITDA.

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Agent (such approval not to be unreasonably withheld or delayed); provided,
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(A) the Parent or the Borrower or any of their respective Affiliates or
Subsidiaries, (B) an Affiliate of a Lender or an Approved Fund that (1) if
organized under the laws of the United States of America, any state thereof or
the District of Columbia, does not have total assets in excess of
$5,000,000,000, or if organized under the laws of any other country or a
political subdivision thereof, is not organized in such a country that is a
member of the Organization for Economic Co-operation and Development, does not
have total assets in excess of $10,000,000,000, or does not act through a branch
or agency located in the

 

13

--------------------------------------------------------------------------------


 

United States or (2) does not have a rating of BBB or higher by S&P, Baa2 or
higher by Moody’s or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent with respect to such Affiliate of a Lender
or Approved Fund’s (or if such Affiliate or Approved Fund is a Subsidiary, such
Affiliate’s or Approved Fund’s Parent’s) senior unsecured long term indebtedness
of (C) a Defaulting Lender.

 

“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements:  (a) such Property is located in the United States of
America; (b) neither such Property, nor any interest of the Parent, the Borrower
or any Subsidiary thereof therein, is subject to any Lien (other than Permitted
Liens described in clauses (a) through (f) of the definition thereof) or any
Negative Pledge; (c) if such Property is owned by a Subsidiary, none of the
Borrower’s or the Parent’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien (other than Permitted Liens described in
clauses (a) through (f) of the definition thereof) or any Negative Pledge;
(d) if such Property is owned by a Subsidiary, the Parent or the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person:  (A) to
create Liens on such Property as security for Indebtedness of the Parent, the
Borrower or such Subsidiary, as applicable and (B) to sell, transfer or
otherwise dispose of such Property; (e) such Property is owned in fee simple, or
leased under an Eligible Ground Lease, by (A) the Parent, (B) the Borrower, or
(C) a Subsidiary that has not Guaranteed the Indebtedness of any other Person or
incurred, acquired or suffered to exist any Indebtedness unless, (x) in each
case, (i) such Subsidiary is a party to the Guaranty and (ii) the maturity of
such Indebtedness that has been Guaranteed (other than in respect of the Credit
Agreement and the 2011 Term Loan Agreement) and/or incurred, acquired or
suffered to exist is and continues to be later than the date that is the
Termination Date and (y) in the case of a Guarantee by such Subsidiary of the
Indebtedness of another Person, such Indebtedness is that of the Parent or the
Borrower; and (f) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive

 

14

--------------------------------------------------------------------------------


 

Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
and shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) 

 

15

--------------------------------------------------------------------------------


 

the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Parent or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary which holds title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary.

 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fitch” means Fitch Ratings Ltd., and its successors.

 

“Fixed Charges” means, for any period, the sum of (a) Debt Service and (b) all
Preferred Dividends paid during such period.  Fixed Charges shall include a
proportionate share of items (a) and (b) with respect to all Unconsolidated
Affiliates.

 

16

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for a given period, income of the Parent and its
Subsidiaries available for common shareholders before depreciation and
amortization of real estate assets and before extraordinary items less gains and
losses on sale of real estate determined on a consolidated basis in accordance
with GAAP applied on a consistent basis for such period.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect the Borrower’s pro rata
share of funds from operations on the same basis.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include (a) the Parent and (b) as of the Effective Date
and as required by Section 7.12., each Material Subsidiary.

 

“Guarantor Release Letter” means a letter executed by the Agent that confirms
the release of one or more Guarantor(s), substantially in the form of Exhibit J.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to

 

17

--------------------------------------------------------------------------------


 

make any payment or performance (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation.  As the context requires, “Guaranty” shall also mean the
Guaranty to which the Guarantors are parties substantially in the form of
Exhibit H.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed; (b) all obligations of such Person,
whether or not for money borrowed (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) Capitalized Lease Obligations of such Person;
(d) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests); (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness or
Indebtedness to be entered into within 6 months of the time of computation, in
an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
involuntary bankruptcy and other similar exceptions to nonrecourse liability);
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness of
any

 

18

--------------------------------------------------------------------------------


 

Unconsolidated Affiliate of such Person.  Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).  All Loans shall constitute Indebtedness of the Borrower.

 

“Intangible Assets” of any Person means at any date the amount of (i) all
write-ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start-up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, for any period of determination, (a) the total
interest expense of the Parent and its Subsidiaries, determined on a
consolidated basis for such period and in accordance with GAAP (excluding
(i) capitalized interest related to Indebtedness incurred to finance Development
Properties, (ii) any non-cash portion of interest expense attributable to
“convertible debt” under FASB ASC 470-20, (iii) amortization of deferred
financing costs, and (iv) non-cash interest related to the reclassification of
accumulated other comprehensive income (loss) related to settled hedges) plus
(b) to the extent not already included in the foregoing clause (a), the Parent’s
pro rata share of Interest Expense from Unconsolidated Affiliates of the Parent
for such period.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7 days, or 1, 2, 3 or 6 months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period of 7-days’ duration) that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint

 

19

--------------------------------------------------------------------------------


 

venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person
and (y) with respect to any Property or other asset, the acquisition thereof. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from a Rating Agency.

 

“Investment Grade Rating Date” means the date on which the Borrower first
obtains an Investment Grade Rating from any of the Rating Agencies.

 

“Joint Lead Arrangers” means J.P. Morgan Securities LLC and KeyBanc Capital
Markets, together with their respective successors and permitted assigns.

 

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Agent in writing
from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the applicable British Bankers’ Association LIBOR rate for
deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period.  If for any reason none of the foregoing rates is available to
the Agent, LIBOR shall be, for any Interest Period, the rate determined by the
Agent to be the rate at which KeyBank or one of its affiliate banks offers to
place deposits in Dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business

 

20

--------------------------------------------------------------------------------


 

Days prior to the first day of such Interest Period, in the approximate amount
of the relevant LIBOR Loan and having a maturity equal to such Interest Period.

 

“LIBOR Loan” means any portion of a Loan bearing interest at a rate based on
LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.
(as such Loan may be increased pursuant to Section 2.9.) or any new loan made
pursuant to Section 2.9.

 

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

 

“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations.  Schedule 1.1.(A) sets
forth the Loan Parties in addition to the Borrower and the Parent as of the
Agreement Date.

 

“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
of America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States of America or
the District of Columbia, which Persons have a Credit Rating of BBB-or Baa3 or
better.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan

 

21

--------------------------------------------------------------------------------


 

Party to perform its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any of the Loan Documents, (d) the rights
and remedies of the Lenders and the Agent under any of the Loan Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary owning or leasing Properties which
contribute more than $75,000,000 to Unencumbered Asset Value.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to any Property for any period, the
sum of the following (without duplication): (a) rents and other revenues earned
in the ordinary course from such Property (excluding pre-paid rents and revenues
and security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid or accrued related to the
ownership, operation or maintenance of such Property, including but not limited
to taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other

 

22

--------------------------------------------------------------------------------


 

expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Parent or any Subsidiary and any property
management fees) minus (c) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of 3.0%
of the gross revenues for such Property for such period.  Net Operating Income
of any Person shall include such Person’s pro rata share of Net Operating Income
of its Unconsolidated Affiliates.  Net Operating Income shall be adjusted to
remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of deferred market rent and expenses into income pursuant
to FASB ASC 805.

 

“Net Proceeds” means, with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (other than construction completion guarantees with respect to
Development Properties) in respect of which recourse for payment is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness; provided such contractual limitation to specific
assets may include customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to nonrecourse liability.

 

“Note” has the meaning given to the term in Section 2.8.

 

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of the Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

 

23

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates paying rent at market rates
pursuant to binding leases as to which no monetary default has occurred and is
continuing to (b) the aggregate net rentable square footage of such Property;
provided, however, for purposes of the immediately preceding clause (a): (i) if
such tenant has executed a lease for space in such Property and the Borrower or
such tenant’s agents are in the process of preparing such space for physical
occupancy, then such space shall be considered occupied and (ii) net rentable
square footage occupied by the Parent or any Affiliate paying rent at market
rates pursuant to binding leases as to which no monetary default has occurred
and is continuing (“Affiliate Rented Space”) may be included in such
calculation; provided, no more than 30,000 square feet of Affiliate Rented Space
shall be used in the calculation of Occupancy Rates of the Properties; provided,
further, to the extent Affiliate Rented Space exceeds 30,000 square feet in the
aggregate with respect to all Properties, such excess shall be allocated pro
rata among each Property with respect to which Affiliate Rented Space was
included in the calculation of the Occupancy Rate for such Property to reduce
the Affiliate Rented Space used in such calculation.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“OFAC Review Process” means that certain review process established by Agent to
determine if any potential transferee of any interests in, or any assignee of
any portion of, a Commitment or Loan assigned by a Lender is a party with whom
the Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including any Sanctioned Person, or (ii) any other statute,
executive order or other governmental action or list (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act Customer Identification Process” means that certain customer
identification and review process established by the Agent pursuant to the
requirements of 31

 

24

--------------------------------------------------------------------------------


 

U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity of all permitted
transferees of interests in the Borrower and any assignees of a portion of a
Commitment or Loan assigned by a Lender.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
its benefit and the benefit of the Lenders; (f) Liens in favor of the Borrower
or a Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor, which obligations have been subordinated to the obligations owing by
the Borrower and the Guarantors under the Loan Documents on terms satisfactory
to the Agent; and (g) Liens in existence as of the Agreement Date and set forth
in Part II of Schedule 6.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Alternate Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Securities issued by
the Parent or a Subsidiary.  Preferred Dividends shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to the Parent or a

 

25

--------------------------------------------------------------------------------


 

Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Securities, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio 44114, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Parent.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

26

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders having more than 50.0% of the
principal amount of the aggregate outstanding Loans (not held by Defaulting
Lenders who are not entitled to vote).  Loans held by Defaulting Lenders shall
be disregarded when determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief operating officer, the chief financial
officer, or president of the Parent or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Parent or any Subsidiary now
or hereafter outstanding.

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent or the Borrower, shall include (without duplication) the Parent’s or the
Borrower’s, respectively, pro rata share of the Secured Indebtedness of its
Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary

 

27

--------------------------------------------------------------------------------


 

course as they mature; and (c) such Person has capital not unreasonably small to
carry on its business and all business in which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stabilized Property” means, any Property that is not a Development Property.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Tangible Net Worth” means, as of any date of determination, the stockholders’
equity of the Parent and its Subsidiaries determined on a consolidated basis
plus (a) accumulated depreciation and amortization minus the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries); (b) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired; and (c) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP excluding such intangibles booked in
connection with real estate acquisitions with above or below market rents, all
determined on a consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means February 14, 2017.

 

“Titled Agents” means each of the Joint Lead Arrangers, each of the Joint Book
Runners, the Syndication Agent, each of the Co-Documentation Agents and their
respective successors and permitted assigns.

 

“Total Asset Value” means the sum of all of the following of the Parent and its
Subsidiaries on a consolidated basis, without duplication, determined in
accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than cash and Cash Equivalents that are subject to a Lien or
a Negative Pledge or the disposition of which is restricted) and Marketable
Securities, plus (b) with respect to each Stabilized Property owned by the
Parent, the Borrower or any Subsidiary of the Borrower or the Parent, (i)(A) Net
Operating Income attributable to such Stabilized Property for the fiscal quarter
most recently ended multiplied by 4, divided by (ii) the Capitalization Rate,
plus (c) the GAAP book value of all Properties owned or leased entirely by the
Parent, the Borrower or a Wholly Owned Subsidiary and the pro-rata share of the
Parent or the Borrower, as applicable, of the GAAP book value of all other
Properties owned or leased by any Subsidiary that is not a Wholly Owned
Subsidiary, in

 

28

--------------------------------------------------------------------------------


 

each case, acquired during the four consecutive fiscal quarters most recently
ended, plus (d) the GAAP book value of all Development Properties (including
Construction-in-Process), plus (e) the GAAP book value of Unimproved Land,
Mortgage Receivables and other promissory notes, plus (f) the GAAP book value at
undepreciated cost net of any impairments of all Stabilized Properties with
negative Net Operating Income; provided, that no such Property described in this
clause (f) shall be included for longer than a period of 24 months and to the
extent that Total Asset Value attributable to such Properties described in this
clause (f) exceeds 5.0% of Total Asset Value, such excess shall be excluded from
Total Asset Value.  The Parent’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.  For purposes of
determining Total Asset Value, Net Operating Income from (A) Properties acquired
during the four consecutive fiscal quarters most recently ended, (B) Properties
disposed of by the Parent, its Subsidiaries and Unconsolidated Affiliates during
the immediately preceding fiscal quarter and (C) Properties with negative Net
Operating Income shall be excluded from clause (b) above.

 

“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

 

“Type” with respect to any Loan, refers to whether such Loan or a portion
thereof is a LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period of determination, Adjusted Net
Operating Income from Wholly Owned Properties and the pro-rata share of Adjusted
Net Operating Income from Controlled Properties as adjusted for any
non-recurring items during the reporting period; provided, however,
“Unencumbered Adjusted NOI” shall not be less than zero.

 

“Unencumbered Asset Value” means, without duplication, (a) (i) the Unencumbered
NOI (excluding Net Operating Income attributable to Development Properties,
Properties with negative Net Operating Incomes, Properties acquired during the
four consecutive fiscal quarters most recently ending and Properties disposed of
during the fiscal quarter most recently ending) for the fiscal quarter most
recently ending times four divided by (ii) the Capitalization Rate, plus (b) the
GAAP book value of all Wholly Owned Properties and the pro-rata share of the
Parent or the Borrower, as applicable, of the GAAP book value of Controlled
Properties, in each case, acquired during the four consecutive fiscal quarters
most recently ended, plus (c) the GAAP book value of all Development Properties
(including the Construction-in-Process) and Unimproved Land, in each case that
constitute Eligible Unencumbered Properties.  For purposes of this definition,
(x) to the extent the Unencumbered Asset Value attributable to Development
Properties and Unimproved Land would exceed 35% of the Unencumbered Asset Value,
such excess shall be excluded, (y) to the extent the Unencumbered Asset Value
attributable to

 

29

--------------------------------------------------------------------------------


 

Unimproved Land would exceed 15% of the Unencumbered Asset Value, such excess
shall be excluded and (z) to the extent the Unencumbered Asset Value
attributable to Controlled Properties would exceed 15% of the Unencumbered Asset
Value, such excess shall be excluded.

 

“Unencumbered NOI” means, for any period of determination, Net Operating Income
from Wholly Owned Properties and the pro-rata share of Net Operating Income from
Controlled Properties which have been owned for the entire previous fiscal
quarter as adjusted for any non-recurring items during the reporting period;
provided, however, “Unencumbered NOI” shall not be less than zero.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land with respect to which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the 12 months following the date of
determination.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

 

“Unsecured Interest Expense” means, for any period of determination, Interest
Expense for such period attributable to Unsecured Indebtedness of the Parent and
its Subsidiaries.

 

“Wholly Owned Property” means an Eligible Unencumbered Property which is owned
or leased by the Parent, the Borrower or a Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

Section 1.2.  General; References to Times.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement

 

30

--------------------------------------------------------------------------------


 

shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Parent shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the preceding sentence, the calculation of liabilities
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Accordingly, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary, a reference to an “Affiliate” means a reference
to an Affiliate of the Parent and a reference to an “Unconsolidated Affiliate”
means a reference to an Unconsolidated Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Cleveland, Ohio time.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining the Parent’s or the Borrower’s compliance with any financial
covenant contained in any of the Loan Documents, only the Parent’s or the
Borrower’s, respectively, pro rata share of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary (other than the Borrower) shall
be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Term Loans.

 

(a)           Making of Loans.  Subject to the terms and conditions hereof, on
the Effective Date, each Lender severally and not jointly agrees to make a Loan
to the Borrower in the principal amount equal to the amount of such Lender’s
Commitment.  There shall only be a single advance of proceeds of each Loan. 
Upon funding of the Loans, the Commitments shall terminate.

 

31

--------------------------------------------------------------------------------


 

(b)           Requests for Loans.  Not later than 11:00 a.m. at least 3 Business
Days prior to the anticipated Effective Date, the Borrower shall give the Agent
notice pursuant to a Notice of Borrowing requesting that the Lenders make the
Loans pursuant to Section 2.1.(a) on the Effective Date and specifying the
aggregate principal amount of Loans to be borrowed, the Type of the Loans, and
if such Loans are to be LIBOR Loans, the initial Interest Period for the Loans. 
The Agent will transmit by telecopy the information contained in such Notice of
Borrowing to each Lender promptly upon receipt by the Agent.  Such notice shall
be irrevocable once given and binding on the Borrower.

 

(c)           Funding of Loans.  Each Lender shall deposit an amount equal to
the Loan to be made by such Lender pursuant to Section 2.1.(a) to the Borrower
with the Agent at the Principal Office, in immediately available funds, not
later than 11:00 a.m. on the Effective Date.  Subject to fulfillment of all
applicable conditions set forth herein, the Agent shall make available to the
Borrower in the account specified by the Borrower in the Notice of Borrowing,
not later than 12:00 noon on the Effective Date, the proceeds of such amounts
received by the Agent.  The Borrower may not reborrow any portion of the Loans
once repaid.

 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of the Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the
Alternate Base Rate (as in effect from time to time) plus the Applicable Margin
for Base Rate Loans; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin
for LIBOR Loans.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan, in arrears
on the last day of each Interest Period therefor, and, if such Interest Period
is longer than three months, at three-month intervals following the first day of
such Interest Period, and (iii) in the case of any Loan, in arrears upon the
payment, prepayment or Continuation thereof or the Conversion of such Loan to a
Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted).  Interest payable at

 

32

--------------------------------------------------------------------------------


 

the Post-Default Rate shall be payable from time to time on demand.  Promptly
after the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower.  All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

(c)           Inaccurate Financial Statements or Compliance Certificates.  If
any financial statement or Compliance Certificate delivered pursuant to
Section 8.3. is shown to be inaccurate as a result of any fraudulent act or
omission of a Loan Party or its agents or representatives acting on behalf of
such Loan Party (regardless of whether this Agreement is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period prior to the
Investment Grade Rating Date (an “Applicable Period”) than the Applicable Margin
applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to the Agent a correct Compliance Certificate for such Applicable Period
and (ii) the Borrower shall immediately pay to the Agent for the account of the
Lenders the additional accrued additional interest owing calculated based on
such higher Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Agent in accordance with Section 3.2. This subsection
shall not in any way limit the rights of the Agent and Lenders (x) with respect
to the last sentence of the immediately preceding subsection (a) or (y) under
Article X.

 

Section 2.3.  Number of Interest Periods.

 

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time (for which purpose Interest Periods described in
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous).

 

Section 2.4.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date, together with
all other amounts then outstanding under this Agreement.

 

Section 2.5.  Prepayments.

 

Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty.  The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Loan.

 

Section 2.6.  Continuation.

 

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan.  Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period.  Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the

 

33

--------------------------------------------------------------------------------


 

date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder.  Each Notice of Continuation shall
be irrevocable by and binding on the Borrower once given.  Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation. 
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if an Event of Default
shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.7.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist.  Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.8.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has requested not to
receive a promissory note to evidence the Loan made by such Lender, the Loan
made by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit E (each a
“Note”), payable to the order of such Lender in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries

 

34

--------------------------------------------------------------------------------


 

shall be binding on the Borrower, absent manifest error; provided, however, that
(i) the failure of a Lender to make any such record shall not affect the
obligations of the Borrower under any of the Loan Documents and (ii) if there is
a discrepancy between such records and the statement of accounts maintained by
the Agent pursuant to Section 3.10., in the absence of manifest error, the
statements of account maintained by the Agent pursuant to Section 3.10. shall be
controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that the Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

 

Section 2.9.  Additional Loans.

 

With the prior consent of the Agent, such consent not to be unreasonably
withheld, conditioned or delayed, the Borrower shall have the right at any time
and from time to time to request additional Loans by providing written notice to
the Agent, which notice shall be irrevocable once given and shall be forwarded
by the Agent to each Lender; provided, however, that the Borrower shall not have
the right to make more than 4 requests for additional Loans during the term of
this Agreement and after giving effect to any such increases in the aggregate
amount of the Loans, the aggregate amount of the Loans shall not exceed
$400,000,000.  Each such increase in the Loans must be in an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof. 
No Lender shall be obligated in any way whatsoever to increase the principal
amount of its Loan or provide a new Loan, and any new Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee.  No increase of the Loans may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase of the Loans or (y) any representation or
warranty made or deemed made by the Borrower or any other Loan Party in any Loan
Document to which any such Loan Party is a party is not (or would not be) true
or correct in all material respects (or if otherwise qualified by materiality,
is not (or would not be) true and correct in all respects) on the effective date
of such increase and after giving effect thereto (except for representations or
warranties which expressly relate solely to an earlier date, in which case they
shall have been true and correct in all material respects as of such earlier
date (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall have been true and correct in all respects
as of such earlier date) and except for changes in factual circumstances not
prohibited hereunder).  In connection with any increase in the aggregate
principal amount of the Loans pursuant to this subsection, (a) any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request and (b) the Borrower shall make appropriate arrangements
so that each new Lender, and any existing Lender increasing the principal amount
of its Loan, receives a new or replacement Note, as appropriate, in the
principal amount of such Lender’s Loan within 5 Business Days of the
effectiveness of the applicable increase in the aggregate principal amount of
the Loans.

 

35

--------------------------------------------------------------------------------


 

ARTICLE III.  PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 10.3.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 4:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein:  (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of the Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them, (c) each payment of interest on the
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; and (d) the Conversion and Continuation of the Loans of
a particular Type (other than Conversions provided for by Section 4.5.) shall be
made pro rata among the Lenders according to their respective Loans and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that

 

36

--------------------------------------------------------------------------------


 

all the Lenders shall share the benefit of such payment (net of any reasonable
expenses which may be incurred by such Lender in obtaining or preserving such
benefit) pro rata in accordance with Section 3.2. or Section 10.3., as
applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Minimum Amounts.

 

(a)           Borrowings and Conversions.  Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

(b)           Prepayments.  Each voluntary prepayment of the Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of the Loans then
outstanding).

 

Section 3.6.  Administrative and Other Fees.

 

The Borrower agrees to pay the administrative and other fees of the Agent as may
be agreed to in writing by the Borrower and the Agent from time to time.

 

Section 3.7.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
any accrued interest on any Base Rate Loan shall be computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed.

 

37

--------------------------------------------------------------------------------


 

Section 3.8.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.10.  Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower to the extent the Borrower shall fail to object
to such account in writing within 5 Business Days of the receipt thereof.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

Section 3.11.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders.

 

38

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article X. or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 3.3. shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; third, to the payment of any
amounts owing to the Agent or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Agent against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Article V.
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loan of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Credit
Percentages.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           Defaulting Lender Cure.  If the Borrower and the Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with their
respective Commitment Percentages, whereupon such Lender shall cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Section 3.12.  Taxes.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but

 

39

--------------------------------------------------------------------------------


 

excluding (i) franchise taxes, (ii) any taxes imposed on or measured by any
Lender’s assets, net income, receipts or branch profits, (iii) any taxes (other
than withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable, (v) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (vi) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c)           Tax Forms.  Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate

 

40

--------------------------------------------------------------------------------


 

successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax
and (ii) not subject to United States Federal withholding tax imposed under the
Internal Revenue Code.  Each such Lender or Participant shall, to the extent it
may lawfully do so, (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent.  The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection.  If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent.  The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

 

ARTICLE IV.  YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans (such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), to the extent any such Additional Costs result from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans (other than taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges which are excluded
from the definition of Taxes pursuant to the first sentence of Section
3.12.(a)); or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other reserve requirement to the extent utilized in the
determination of Adjusted LIBOR for such LIBOR Loans) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any

 

41

--------------------------------------------------------------------------------


 

commitment of such Lender; or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs or would incur Additional
Costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender that includes
deposits by reference to which the interest rate on LIBOR Loans is determined as
provided in this Agreement or a category of extensions of credit or other assets
of such Lender that includes LIBOR Loans or (ii) becomes subject to restrictions
on the amount of such a category of liabilities or assets that it may hold,
then, if such Lender so elects by notice to the Borrower (with a copy to the
Agent), the obligation of such Lender to Continue, or to Convert Base Rate Loans
into, LIBOR Loans, or, if such Lender has become obligated to make any new Loan
pursuant to Section 2.9., to honor any obligation to make such new Loan as a
LIBOR Loan, shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 4.5. shall apply).

 

(c)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent).  The Agent or such Lender agrees to furnish to
the Borrower (and in the case of a Lender, to the Agent) a certificate setting
forth the basis and amount of each request by the Agent or such Lender for
compensation under this Section.  Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period; or

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to Continue LIBOR Loans or Convert Loans into LIBOR Loans, or, if
such Lender has become obligated to make

 

42

--------------------------------------------------------------------------------


 

any new Loan pursuant to Section 2.9., to honor any obligation to make such new
Loan as a LIBOR Loan, and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either repay such Loan or
Convert such Loan into a Base Rate Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to maintain LIBOR Loans hereunder, or, if
such Lender has become obligated to make any new Loan pursuant to Section 2.9.,
to honor any obligation to make such new Loan as a LIBOR Loan, then such Lender
shall promptly notify the Borrower thereof (with a copy to the Agent) and such
Lender’s obligation to Continue, or to Convert Loans of any other Type into,
LIBOR Loans, or to make such new Loan as a LIBOR Loan, shall be suspended until
such time as such Lender may again maintain LIBOR Loans (in which case the
provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof. 
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make a new Loan pursuant to Section 2.9. as a
LIBOR Loan or to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall
be suspended pursuant to Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR
Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(b) or 4.3., on such earlier

 

43

--------------------------------------------------------------------------------


 

date as such Lender may specify to the Borrower with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1. or 4.3. that gave rise to such
Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           any portion of such Lender’s Loan that would otherwise be
Continued by such Lender as a LIBOR Loan shall be Continued instead as a Base
Rate Loan, any Base Rate Loan of such Lender that would otherwise be Converted
into a LIBOR Loan shall remain as a Base Rate Loan, and any new Loan to be made
pursuant to Section 2.9. that would otherwise be made as a LIBOR Loan shall be
made as a Base Rate Loan.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with the respective
unpaid principal amount of the Loan held by each Lender.

 

Section 4.6.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loan affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.7.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

44

--------------------------------------------------------------------------------


 

ARTICLE V.  CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loans pursuant to Section 2.1. is
subject to the following conditions precedent:

 

(a)                                 The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender (other than any Lender that has requested that it not receive a
Note) and complying with the applicable provisions of Section 2.8.;

 

(iii)                               The Guaranty executed by the Parent and any
Material Subsidiary existing as of the Effective Date;

 

(iv)                              An opinion of the general counsel of the
Parent and the other Loan Parties, addressed to the Agent and the Lenders
addressing the matters set forth in Exhibit F;

 

(v)                                 An opinion of Alston & Bird, LLP, counsel to
the Agent, addressed to the Agent and the Lenders, addressing the enforceability
of the Loan Documents and such matters as the Agent shall reasonably request;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary of the Parent with respect to each of the
officers of the Parent authorized to execute and deliver on behalf of the Parent
and the Borrower the Loan Documents to which the Parent or the Borrower is a
party and to execute and deliver (or make by telephone in the case of Notices of
Conversion or Continuation) on behalf of the Borrower the Notice of Borrowing,
Notices of Conversion, and Notices of Continuation;

 

(vii)                           a certified copy (certified by the Secretary or
Assistant Secretary of the Parent) of all necessary action taken by the Parent
to authorize the execution, delivery and performance of the Loan Documents to
which either the Parent or the Borrower is a party;

 

(viii)                        the certificate or articles of incorporation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of the Parent, the
Borrower and each Guarantor, certified by the Secretary or Assistant Secretary
of the applicable Loan Party;

 

(ix)                              a Certificate of Good Standing or certificate
of similar meaning with respect to the Parent, the Borrower and each Guarantor
(and in the case of a limited partnership, the general partner of such
Guarantor) issued as of a recent date by the Secretary of State of the State of
formation of each such Person and certificates of

 

45

--------------------------------------------------------------------------------


 

qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Person is required to be so qualified;

 

(x)                                 a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Guarantor with respect to each of the officers of such Person
authorized to execute and deliver the Loan Documents to which such Person is a
party;

 

(xi)                              copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Parent, the
Borrower and each Guarantor of the by-laws of such Person, if a corporation, the
operating agreement, if a limited liability company, the partnership agreement,
if a limited or general partnership, or other comparable document in the case of
any other form of legal entity;

 

(xii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Guarantor
of all corporate, partnership, member or other necessary action taken by each
Guarantor to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(xiii)                        the Fees then due and payable under Section 3.6.
and any other Fees payable to the Agent, the Titled Agents and the Lenders on or
prior to the Effective Date;

 

(xiv)                       a Compliance Certificate calculated as of
December 31, 2011, giving pro forma effect to the financing contemplated by this
Agreement and the use of the proceeds of the Loans to be funded on the Effective
Date;

 

(xv)                          the Notice of Borrowing from the Borrower for the
Loans indicating how the proceeds thereof are to be made available to the
Borrower, and if any of the Loans initially are to be LIBOR Loans, the Interest
Period thereof; and

 

(xvi)                       such other documents, agreements and instruments as
the Agent on behalf of the Lenders may reasonably request; and

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     There shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

(ii)                                  No litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially

 

46

--------------------------------------------------------------------------------


 

burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;

 

(iii)                               The Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

 

(iv)                              There shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 5.2.  Conditions Precedent to All Loans.

 

The obligations of the Lenders to make the Loans are all subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making the Loans or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party shall be true and correct in all material respects (except to the extent
otherwise qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of the
making of the Loans with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except to
the extent otherwise qualified by materiality, in which case such representation
or warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.  Each Credit Event shall constitute a certification by
the Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Agent prior to the date of such Credit Event, as
of the date of the occurrence of such Credit Event).  In addition, if such
Credit Event is the making of the Loans, the Borrower shall be deemed to have
represented to the Agent and the Lenders at the time the Loans are made that all
conditions to the occurrence of such Credit Event contained in Article V. have
been satisfied.

 

47

--------------------------------------------------------------------------------


 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Agent and each Lender to enter into this Agreement and to
make the Loans, the Parent and the Borrower represent and warrant to the Agent
and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Parent, its Subsidiaries, the Borrower and the other Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  As of the Agreement
Date, Part I of Schedule 6.1.(b) is a complete and correct list of all
Subsidiaries of the Parent setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interests in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary. Except as disclosed in such Schedule, as of the Agreement
Date (i) each of the Parent and its Subsidiaries owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

 

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  The
Parent, the Borrower and each other Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby.  The
Loan Documents to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms except as the same
may

 

48

--------------------------------------------------------------------------------


 

be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with
Laws, Etc.  The execution, delivery and performance of this Agreement, the Notes
and the other Loan Documents to which the Borrower or any other Loan Party is a
party in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both: (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

 

(e)                                  Compliance with Law; Governmental
Approvals.  The Parent, the Borrower, each Subsidiary and each other Loan Party
is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws (including without limitation,
Environmental Laws) relating to the Parent, the Borrower, a Subsidiary or such
other Loan Party except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

 

(f)                                   Title to Properties; Liens.  As of the
Agreement Date, Part I of Schedule 6.1.(f) sets forth all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other Subsidiary.  Each such Person has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of the Parent, the Borrower, any
Subsidiary or any other Loan Party except for Permitted Liens, including,
without limitation, those Liens in existence as of the Agreement Date and set
forth in Part II of Schedule 6.1.(f).

 

(g)                                  Existing Indebtedness.  Schedule 6.1.(g)
is, as of the Agreement Date, a complete and correct listing of all Indebtedness
of the Parent and its Subsidiaries, including without limitation, Guarantees of
the Parent and its Subsidiaries, and indicating whether such Indebtedness is
Secured Indebtedness or Unsecured Indebtedness.  The Parent and its Subsidiaries
have performed and are in compliance with all of the terms of such Indebtedness
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Indebtedness.

 

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  Each of the Parent, its Subsidiaries and the other Loan Parties that
is a party to any Material Contract has performed and is in compliance with all
of the terms of such Material Contract, and no default or event of default, or
event or condition

 

49

--------------------------------------------------------------------------------


 

which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, exists with respect to any such Material
Contract.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Parent or the Borrower, are there any
actions, suits or proceedings threatened, nor to the knowledge of the Parent or
the Borrower is there any basis therefor) against or in any other way relating
adversely to or affecting the Parent, the Borrower, any Subsidiary or any other
Loan Party or any of its respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.  There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Parent, the Borrower, any Subsidiary or
any other Loan Party which could reasonably be expected to have a Material
Adverse Effect.

 

(j)                                    Taxes.  All federal, state and other tax
returns of the Parent, the Borrower, any Subsidiary or any other Loan Party
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies upon
the Parent, the Borrower, any Subsidiary and each other Loan Party and its
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 7.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent, the Borrower, its Subsidiaries or any other Loan Party is
under audit.  All charges, accruals and reserves on the books of the Parent, the
Borrower and each of its Subsidiaries and each other Loan Party in respect of
any taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Parent and the
Borrower have furnished to each Lender copies of (i) the audited consolidated
balance sheet of the Parent and its consolidated Subsidiaries for the fiscal
year ending December 31, 2010, and the related audited consolidated statements
of operations, cash flows and shareholders’ equity for the fiscal year ending on
such dates, with the opinion thereon of PricewaterhouseCoopers LLP, and (ii) the
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ending September 30, 2011, and the related
unaudited consolidated statements of operations, cash flows and shareholders’
equity of the Parent and its consolidated Subsidiaries for the three fiscal
quarter period ending on such date.  Such financial statements (including in
each case related schedules and notes) are complete and correct and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments).  Neither the Parent nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2010, there has been no material adverse change in the business,
assets, liabilities, financial condition, results of

 

50

--------------------------------------------------------------------------------


 

operations, business or prospects of the Parent and its Subsidiaries taken as a
whole.  Each of the Parent, its Subsidiaries and the other Loan Parties is
Solvent.

 

(m)                             ERISA.

 

(i)                                     Each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects.  Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, or (C) is maintained under a prototype plan and
may rely upon a favorable opinion letter issued by the Internal Revenue Service
with respect to such prototype plan.  To the best knowledge of the Borrower,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement (other than routine claims for benefits);
(iii) there are no violations of the fiduciary responsibility rules with respect
to any Benefit Arrangement; and (iv) no member of the ERISA Group has engaged in
a non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code, in connection with any Plan, that
would subject any member of the ERISA Group to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(n)                                 Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Parent, the Borrower, any Subsidiary or any other Loan
Party constitute “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.  The execution,
delivery and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

 

(o)                                 Absence of Defaults.  Neither the Parent,
the Borrower, any Subsidiary nor any other Loan Party is in default under its
articles of incorporation, bylaws, partnership agreement

 

51

--------------------------------------------------------------------------------


 

or other similar organizational documents, and no event has occurred, which has
not been remedied, cured or waived, which, in any such case:  (i) constitutes a
Default or an Event of Default; or (ii) constitutes, or which with the passage
of time, the giving of notice, a determination of materiality, the satisfaction
of any condition, or any combination of the foregoing, would constitute, a
default or event of default by the Parent, the Borrower, any Subsidiary or any
other Loan Party under any agreement (other than this Agreement) or judgment,
decree or order to which the Parent, the Borrower or any Subsidiary or other
Loan Party is a party or by which the Parent, the Borrower or any Subsidiary or
other Loan Party or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  Each of the Parent, the
Borrower, the Subsidiaries and the other Loan Parties has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect, (i) neither the Parent
nor the Borrower is aware of, and has not received notice of, any past, present,
or future events, conditions, circumstances, activities, practices, incidents,
actions, or plans which, with respect to the Parent or the Borrower, the
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s
and the Borrower’s knowledge after due inquiry, threatened, against the Parent,
the Borrower, the Subsidiaries and each other Loan Party relating in any way to
Environmental Laws.

 

(q)                                 Investment Company; Etc.  Neither the Parent
nor the Borrower nor any Subsidiary nor any other Loan Party is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended or (ii) subject to
any other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party.

 

(r)                                    Margin Stock.  Neither the Parent nor the
Borrower nor any Subsidiary nor any other Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 9.9., neither the Parent nor the Borrower nor any
Subsidiary nor any other Loan Party is a party to or bound by any

 

52

--------------------------------------------------------------------------------


 

agreement or arrangement (whether oral or written) to which any Affiliate of the
Parent, the Borrower, any Subsidiary or any other Loan Party is a party.

 

(t)                                    Intellectual Property.  Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary owns or
has the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person.  The Parent, the Borrower, each other
Loan Party and each other Subsidiary have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.  No material claim has been asserted by any
Person with respect to the use of any Intellectual Property by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property.  The use
of such Intellectual Property by the Parent, the Borrower, the Subsidiaries and
the other Loan Parties, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Parent, the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Parent and its Subsidiaries are engaged in the business of owning, managing,
leasing, acquiring and developing real properties located in the United States
of America, together with other business activities incidental thereto.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent or any
of its Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower, any
Subsidiary or any other Loan Party in connection with or relating in any way to
this Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any Subsidiary or any other Loan
Party or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading.  All financial statements furnished to the Agent or
any Lender by, on behalf of, or at the direction of, the Parent, the Borrower,
any Subsidiary or any other Loan Party in connection with or relating in any way
to this Agreement, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods.  All
financial projections and other forward looking statements prepared by or on
behalf of the Parent, the Borrower, any Subsidiary or any other Loan Party that
have been or may hereafter be made available to the Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions.  As of the
Effective Date, no fact is known to the Parent or the

 

53

--------------------------------------------------------------------------------


 

Borrower which has had, or may in the future have (so far as the Parent or the
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.

 

(x)                                 REIT Status.  The Parent qualifies as a REIT
and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

 

(y)                                 Properties.  As of the Agreement Date,
Schedule 6.1.(y) is a correct and complete list of all Properties included in
the calculation of Unencumbered Asset Value.  Each of the assets included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definitions of “Wholly Owned Property”, or
“Controlled Property”, as applicable, and “Eligible Unencumbered Property”.

 

(z)                                  Foreign Assets Control.  To the best of the
Borrower’s knowledge after due inquiry, the Borrower and each Guarantor are not
Persons with whom the Agent and the Lenders are restricted from doing business
under the regulations of OFAC (including, Sanctioned Persons) or under any
statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not
engaged in any dealings or transactions or otherwise be associated with such
Persons.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Parent or the Borrower prior
to the Agreement Date and delivered to the Agent or any Lender in connection
with the underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower and the Parent in
favor of the Agent or any of the Lenders under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances not prohibited hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

 

54

--------------------------------------------------------------------------------


 

ARTICLE VII.  AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower shall
comply with the following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.5., the Parent and the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, preserve
and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 

Section 7.4.  Conduct of Business.

 

The Parent and the Borrower shall, and shall cause their Subsidiaries and the
other Loan Parties to carry on, their respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating

 

55

--------------------------------------------------------------------------------


 

the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the Parent, the Borrower, such Subsidiary or such other Loan Party, as
applicable, in accordance with GAAP.

 

Section 7.7.  Visits and Inspections.

 

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Agent (unless a Default
or Event of Default shall exist, in which case the exercise by the Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Parent, the Borrower or such Subsidiary or other Loan Party to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and (c)
discuss with its officers and employees, and its independent accountants, its
business, properties, condition (financial or otherwise), results of operations
and performance.  If requested by the Agent, the Parent shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Parent and any Subsidiary or any
other Loan Party with its accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower shall use the proceeds of the Loans for acquisitions, development
and other general corporate purposes only.  No part of the proceeds of any Loan
will be used (a) for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.

 

Section 7.9.  Environmental Matters.

 

The Parent shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be

 

56

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  If the Parent, the Borrower, any
Subsidiary or any other Loan Party shall (a) receive notice that any violation
of any Environmental Law may have been committed or is about to be committed by
such Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Parent, the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Parent, the Borrower, any Subsidiary or any other Loan
Party to take any action in connection with the release of Hazardous Materials
or (c) receive any notice from a Governmental Authority or private party
alleging that the Parent, the Borrower, any Subsidiary or any other Loan Party
may be liable or responsible for costs associated with a response to or cleanup
of a release of Hazardous Materials or any damages caused thereby, and such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Parent, the Borrower, any Subsidiary or any other Loan
Party.  The Parent shall, and shall cause its Subsidiaries and the other Loan
Parties to, take promptly all actions necessary to prevent the imposition of any
Liens on any of their respective properties arising out of or related to any
Environmental Laws.

 

Section 7.10.  Books and Records.

 

The Parent shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 

Section 7.11.  Further Assurances.

 

The Parent and the Borrower shall, at the Borrower’s cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

Section 7.12.  Guarantors.

 

(a)                                 Requirements to Become a Guarantor.  No
later than 45 days following the last day of the Parent’s fiscal quarter during
which any Person becomes a Material Subsidiary after the Agreement Date, the
Borrower shall deliver to the Agent an Accession Agreement executed by such
Material Subsidiary, and within 30 days of delivery of such Accession Agreement,
the Borrower shall deliver each of the items that would have been delivered
under Sections 5.1.(a)(iv), (v), (viii), as also certified as of a recent date
by the Secretary of State of the State of formation of such Material Subsidiary,
(ix) through (xii) and (xvi) with respect to such Material Subsidiary as if such
Material Subsidiary had been a Guarantor on the Effective Date.  If after the
Investment Grade Rating Date and release of Subsidiaries that are Guarantors
pursuant to the following subsection (b), the Borrower does not continue to
maintain an Investment Grade Rating, then within 5 Business Days of such
occurrence, the Borrower shall cause each Material Subsidiary to deliver to the
Agent an Accession Agreement executed by each Material Subsidiary and each of
the items that would have been delivered under Sections 5.1.(a)(iv), (v),
(viii), as also certified as of a recent date by the Secretary of State of the

 

57

--------------------------------------------------------------------------------


 

State of formation of such Material Subsidiary, (ix) through (xii) and (xvi)
with respect to each Material Subsidiary as if each Material Subsidiary had been
a Guarantor on the Effective Date, and the first sentence of this subsection (a)
shall be effective with respect to any Subsidiary that becomes a Material
Subsidiary thereafter, notwithstanding that the Investment Grade Rating Date had
previously occurred.

 

(b)                                 Release of a Guarantor.  On or at any time
after the Investment Grade Rating Date, upon the Agent’s receipt of a
certificate from the chief financial officer or treasurer of the Parent
certifying that no Default or Event of Default exists, the Agent shall release
all Guarantors that are Subsidiaries from the Guaranty pursuant to a Guarantor
Release Letter.  Prior to the Investment Grade Rating Date (or at any time after
the Investment Grade Rating Date with respect to a Subsidiary, if any, that has
been made a Guarantor), the Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
(other than the Parent) from the Guaranty pursuant to a Guarantor Release Letter
so long as: (i) such Guarantor has ceased to be, or simultaneously with its
release from the Guaranty will cease to be a Material Subsidiary; (ii) no
Default or Event of Default exists or would occur as a result of such release;
and (iii) the Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Agent) prior
to the requested date of release.  Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

Section 7.13.  REIT Status.

 

The Parent shall at all times maintain its status as a REIT.

 

Section 7.14.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations on The NASDAQ Stock
Market’s National Market System.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower and the Parent shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent

 

58

--------------------------------------------------------------------------------


 

and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief financial
officer or the treasurer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as at the date thereof and
the results of operations for such period (subject to normal year-end audit
adjustments).

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, commencing with the fiscal year ended December 31, 2011, and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Parent and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or treasurer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing, whose certificate shall be unqualified.

 

Section 8.3.  Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit G (a
“Compliance Certificate”) executed by the chief financial officer or treasurer
of each of the Parent and the Borrower: (a) setting forth in reasonable detail
as at the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Parent and the Borrower were in compliance with the covenants contained
in Sections 9.1. and (b) stating that, to the best of such Person’s knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.  Together with
each Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower and the Parent shall deliver (a) a report, in
form and detail reasonably satisfactory to the Agent, setting forth a Statement
of Funds From Operations for the fiscal period then ending and (b) a complete
and correct listing of all Indebtedness of the Parent and its Subsidiaries,
including without limitation, Guarantees of the Parent and its Subsidiaries, and
indicating whether such Indebtedness is Secured Indebtedness or Unsecured
Indebtedness.

 

Section 8.4.  Other Information.

 

(a)                                 Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its respective Boards of Trustees by its independent public accountants;

 

59

--------------------------------------------------------------------------------


 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic or current reports which the Parent, the
Borrower, any of their respective Subsidiaries or any other Loan Party shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Parent, the
Borrower, any Subsidiary or any other Loan Party;

 

(d)                                 ERISA.  If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer, treasurer or controller of
the Borrower or the Parent, as applicable, setting forth details as to such
occurrence and the action, if any, which the Parent, the Borrower or applicable
member of the ERISA Group is required or proposes to take;

 

(e)                                  Litigation.  To the extent the Parent, the
Borrower or any Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any Subsidiary
are being audited;

 

(f)                                   Modification of Organizational Documents. 
A copy of all amendments to the articles of incorporation, bylaws, partnership
agreement, operating agreement or other similar organizational documents of the
Parent, the Borrower or any other Loan Party adopted during any fiscal quarter
at the time that the Compliance Certificate is delivered pursuant to Section
8.3.;

 

(g)                                  Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Parent,
the Borrower, any Subsidiary or any other Loan Party and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any Subsidiary or any other Loan
Party which has had or could reasonably be expected to have a Material Adverse
Effect;

 

(h)                                 Default. Notice of the occurrence of any of
the following promptly upon a Responsible Officer of the Parent or the Borrower
obtaining knowledge thereof: (i) any Default or Event of Default or (ii) any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by the Parent, the
Borrower, any Subsidiary or any other Loan Party under any Material Contract to
which any

 

60

--------------------------------------------------------------------------------


 

such Person is a party or by which any such Person or any of its respective
properties may be bound;

 

(i)                                     Notice of Violations of Law.  Prompt
notice if the Parent, the Borrower, any Subsidiary or any other Loan Party shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(j)                                    Material Subsidiary.  Prompt notice of
any Person becoming a Material Subsidiary;

 

(k)                                 Material Asset Sales.  Prompt notice of the
sale, transfer or other disposition of, in one or a series of related
transactions, assets constituting 10% or more of the Total Asset Value to any
Person other than the Parent, the Borrower, any Subsidiary or any other Loan
Party;

 

(l)                                     Material Contracts.  Promptly upon
entering into any Material Contract after the Agreement Date, a copy to the
Agent of such Material Contract;

 

(m)                             Patriot Act Information, Etc.  From time to time
and promptly upon each request, (i) information identifying the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and (ii) any information that
the Agent reasonably deems necessary from time to time in order to ensure
compliance with all Applicable Laws concerning money laundering and similar
activities; and

 

(n)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent, the Borrower or any of their respective Subsidiaries as
the Agent or any Lender may reasonably request.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower and the Parent shall
comply with the following covenants:

 

Section 9.1.  Financial Covenants.

 

Neither the Parent nor the Borrower shall permit:

 

(a)                                 Maximum Leverage Ratio.  The ratio of
(i) Total Indebtedness to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any
time.

 

For purposes of calculating this ratio, (A) Total Indebtedness shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) Total Indebtedness
that by its terms is scheduled to mature on or before the date that is 24 months
from the date of such calculation and (y) unrestricted cash and Cash
Equivalents, and (B) Total Asset Value shall be adjusted by

 

61

--------------------------------------------------------------------------------


 

deducting therefrom the amount by which Total Indebtedness is adjusted under the
immediately preceding clause (A).

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the fiscal quarter of the Parent most recently ending to
(ii) Fixed Charges for such period, to be less than 1.50 to 1.00 at any time.

 

(c)                                  Maximum Secured Indebtedness Ratio.  The
ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Total Asset Value, to exceed at any time
(i) 0.45 to 1.00, during the period from the Effective Date to the date that is
24 months after the Effective Date, or (i) 0.40 to 1.00, at all times after the
date that is 24 months after the Effective Date.

 

(d)                                 Unencumbered Leverage Ratio.  The ratio of
(i) Unsecured Indebtedness of the Parent and its Subsidiaries to (ii)
Unencumbered Asset Value, to be greater than 0.60 to 1.00 at any time.

 

For purposes of calculating this ratio, (A) Unsecured Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) Unsecured
Indebtedness that by its terms is scheduled to mature on or before the date that
is 24 months from the date of calculation and (y) unrestricted cash and Cash
Equivalents and (B) Unencumbered Asset Value shall be adjusted by deducting
therefrom the amount by which Unsecured Indebtedness is adjusted under clause
(A).

 

(e)                                  Minimum Unencumbered Interest Coverage
Ratio.  The ratio of (i) Unencumbered Adjusted NOI for the fiscal quarter of the
Parent most recently ending to (ii) Unsecured Interest Expense for such period,
to be less than 1.75 to 1.00 at any time.

 

(f)                                   Minimum Net Worth.  Tangible Net Worth at
any time to be less than (i) $1,000,000,000 plus (ii) 75% of the Net Proceeds of
all Equity Issuances effected by the Parent or any Subsidiary after the
Effective Date.

 

Section 9.2.  Restricted Payments.

 

If a Default or Event of Default exists, the Parent shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payment except
(a) to the Parent or any Subsidiary and (b) the Borrower may pay cash dividends
to the Parent and other holders of partnership interests in the Borrower on a
pro rata basis with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13.  If a Default or Event of Default specified in
Section10.1.(a), Section 10.1.(b), 10.1.(f) or Section 10.1.(g) shall exist, or
if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Parent shall
not, and

 

62

--------------------------------------------------------------------------------


 

shall not permit any Subsidiary to, make any Restricted Payments to any Person
other than to the Parent or any Subsidiary.

 

Section 9.3.  Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

Section 9.4.  Liens; Negative Pledges; Other Matters.

 

(a)                                 The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, create, assume, or incur
any Lien (other than Permitted Liens) upon any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1. 
Notwithstanding anything to the contrary in this Section, if the Parent, the
Borrower or any other Subsidiary grants a Lien in any of its respective
properties, assets, income or profits to secure the Credit Agreement Liabilities
and/or the 2011 Term Loan Agreement Liabilities, then the Borrower or the
applicable Subsidiary will make or cause to be made a provision whereby the
Obligations will be secured equally and ratably with all other obligations
secured by such Lien, and in any case the Agent and the Lenders shall have the
benefit, to the full extent that and with such priority as, the Agent and the
Lenders may be entitled under Applicable Law, of an equitable Lien on such
properties, assets, income or profits securing the Obligations.

 

(b)                                 Except as set forth in the Credit Agreement
and the 2011 Term Loan Agreement, the Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Parent or any
Subsidiary; (ii) pay any Indebtedness owed to the Parent or any Subsidiary;
(iii) make loans or advances to the Parent or any Subsidiary; or (iv) transfer
any of its property or assets to the Parent or any Subsidiary.

 

Section 9.5.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

63

--------------------------------------------------------------------------------


 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Parent or the Borrower) so
long as immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; notwithstanding the foregoing, any such Loan Party (other
than the Borrower) may enter into a transaction of merger pursuant to which such
Loan Party is not the survivor of such merger only if (i) the Borrower shall
have given the Agent and the Lenders at least 30 Business Days’ prior written
notice of such merger, such notice to include a certification to the effect that
immediately after and after giving effect to such action, no Default or Event of
Default is or would be in existence; (ii) within 5 Business Days of consummation
of such merger, the survivor entity (if not already a Guarantor) shall have
executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of the such Loan Party’s Obligations under the Loan Documents to
which it is a party; (iii) within 30 days of consummation of such merger, the
survivor entity delivers to the Agent the following: (A) items of the type
referred to in Sections 5.1.(a)(iv), (v), (viii) through (xii) and (xvi) with
respect to the survivor entity as in effect after consummation of such merger
(if not previously delivered to the Agent and still in effect), (B) copies of
all documents entered into by such Loan Party or the survivor entity to
effectuate the consummation of such merger, including, but not limited to,
articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and (iv)
such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

 

(b)                                 the Parent, the Borrower, the Subsidiaries
and the other Loan Parties may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business;

 

(c)                                  a Person may merge with and into the
Borrower or the Parent so long as (i) the Borrower or the Parent, as the case
may be, is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, (iii) the Borrower shall have given the
Agent and the Lenders at least 30 Business Days’ prior written notice of such
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (ii) (except that in the case of the merger of
a Subsidiary with and into the Borrower or the Parent such notice may be given
no later 5 Business Days following the consummation of such merger); and

 

(d)                                 subject to the limitations and requirements
of Section 7.12., the Parent, the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 

64

--------------------------------------------------------------------------------


 

Section 9.6.  Fiscal Year.

 

Neither the Parent nor the Borrower shall change its fiscal year from that in
effect as of the Agreement Date.

 

Section 9.7.  Modifications to Material Contracts.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.

 

Section 9.8.  Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.9.  Transactions with Affiliates.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Parent or any of its Subsidiaries and upon fair and reasonable terms
which are no less favorable to the Parent or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

Section 9.10.  ERISA Exemptions.

 

Neither the Parent nor the Borrower shall, or shall permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  Neither the Parent nor the Borrower shall
cause or permit to occur, or permit any other member of the ERISA Group to cause
or permit to occur, any ERISA Event if such ERISA Event could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.11.  Foreign Assets Control.

 

The Borrower and each Guarantor shall not be at any time a Person with whom the
Agent and the Lenders are restricted from doing business under the regulations
of OFAC (including, Sanctioned Persons) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and shall not engage in any dealings or
transactions or otherwise be associated with such Persons.

 

65

--------------------------------------------------------------------------------


 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)                                  Default in Performance.  (i) The Parent or
the Borrower shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 8.4.(h) or in Article IX. or (ii) the Borrower or
any other Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and in the case
of this clause (ii) only such failure shall continue for a period of 30 days
after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such Loan Party obtains knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of the Parent,
the Borrower or any other Loan Party under this Agreement or under any other
Loan Document, or any amendment hereto or thereto, or in any other writing or
statement at any time furnished or made or deemed made by or on behalf of the
Borrower or any other Loan Party to the Agent or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.

 

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

 

(i)                                     The Parent, the Borrower or any
Subsidiary or any other Loan Party shall fail to pay when due and payable the
principal of, or interest on, any Indebtedness (other than the Loans) having an
aggregate outstanding principal amount of $50,000,000 or more (or $150,000,000
or more in the case of Nonrecourse Indebtedness) (“Material Indebtedness”) and
as a result, the holder or holders of such Material Indebtedness, any trustee or
agent acting on behalf of such holder or holders or any other Person, is
permitted to accelerate the maturity of any such Material Indebtedness or
require any such Material Indebtedness to be prepaid or repurchased prior to its
stated maturity; or

 

66

--------------------------------------------------------------------------------


 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid, repurchased, redeemed or
defeased prior to the stated maturity thereof; or

 

(iii)                               any other event shall have occurred and be
continuing with respect to any Material Indebtedness and as a result, the holder
or holders of Material Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, is permitted to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

(iv)                              there occurs under any Derivatives Contract an
Early Termination Date (as defined in such Derivatives Contract) resulting from
(A) any event of default under such Derivatives Contract as to which any Loan
Party is the Defaulting Party (as defined in such Derivatives Contract) or (B)
any Termination Event (as so defined) under such Derivatives Contract as to
which any Loan Party is an Affected Party (as so defined) and, in either event,
the Derivatives Termination Value owed by any Loan Party as a result thereof is
$50,000,000 or more.

 

(f)                                   Voluntary Bankruptcy Proceeding.  The
Parent, the Borrower, any other Loan Party or any Material Subsidiary shall: 
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection; (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or (viii)
take any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(g)                                  Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Parent, the Borrower, any
other Loan Party or any Material Subsidiary of the Parent or the Borrower in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code
of 1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Parent, the Borrower, such Subsidiary or such other Loan Party
(including, but not limited to, an

 

67

--------------------------------------------------------------------------------


 

order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

 

(h)                                 Litigation; Enforceability.  The Parent, the
Borrower, any Subsidiary or any other Loan Party shall disavow, revoke or
terminate (or attempt to terminate) any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, any Note or any other Loan Document or this Agreement, any Note,
the Guaranty or any other Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against the Parent, the
Borrower, any Subsidiary or any other Loan Party, by any court or other tribunal
and (i) such judgment or order shall continue for a period of 30 days without
being paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders $50,000,000 or (y) (B) in
the case of an injunction or other non-monetary judgment, such judgment could
reasonably be expected to have a Material Adverse Effect.

 

(j)                                    Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Parent, the Borrower, any Subsidiary of the Parent or the Borrower or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k)                                 ERISA.

 

(i)                                     One or more ERISA Events shall have
occurred that result in liability to any member of the ERISA Group aggregating
in excess of $25,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$25,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(l)                                     Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

68

--------------------------------------------------------------------------------


 

(m)                             Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Parent (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent then in office; or

 

(iii)                               Parent, or any Wholly Owned Subsidiary of
the Parent, shall cease for any reason to be the general partner of the
Borrower.

 

(n)                                 Credit Agreement and 2011 Term Loan
Agreement.  An Event of Default under (and as defined in) the Credit Agreement
or the 2011 Term Loan Agreement shall occur.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(f) or 10.1.(g), (A)the principal
of, and all accrued interest on, the Loans and the Notes at the time
outstanding, and (B) all of the other Obligations of the Borrower, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable by the Borrower without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent shall, at the direction of the Requisite Lenders: 
declare (A) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without

 

69

--------------------------------------------------------------------------------


 

presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Parent, the
Borrower and their respective Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

 

Section 10.3.  Allocation of Proceeds.

 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower or any other Loan Party hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)                                 amounts due to the Agent in respect of fees
and expenses due under Section 12.2.;

 

(b)                                 amounts due to the Lenders in respect of
fees and expenses due under Section 12.2., pro rata in the amount then due each
Lender;

 

(c)                                  payments of interest on all of the Loans,
to be applied for the ratable benefit of the Lenders;

 

(d)                                 payments of principal of the Loans to be
applied for the ratable benefit of the Lenders;

 

(e)                                  amounts due the Agent and the Lenders
pursuant to Sections 11.7. and 12.9.;

 

(f)                                   payments of all other Obligations and
other amounts due and owing by the Borrower and the other Loan Parties under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

70

--------------------------------------------------------------------------------


 

(g)                                  any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 

Section 10.4.  Performance by Agent.

 

If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, and such failure has continued
after the expiration of any cure or grace period set forth herein, the Agent
may, after notice to the Parent or the Borrower, perform or attempt to perform
such covenant, duty or agreement on behalf of the Parent or the Borrower.  In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 

Section 10.5.  Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

ARTICLE XI. THE AGENT

 

Section 11.1.  Authorization and Action.

 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this

 

71

--------------------------------------------------------------------------------


 

Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Agent shall not be required to take any action
which exposes the Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Applicable Law.  Not in limitation of
the foregoing, the Agent shall not exercise any right or remedy it or the
Lenders may have under any Loan Document upon the occurrence of a Default or an
Event of Default unless the Requisite Lenders have so directed the Agent to
exercise such right or remedy.

 

Section 11.2.  Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

 

Section 11.3.  Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender,
the Parent or the

 

72

--------------------------------------------------------------------------------


 

Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.”  If any Lender (excluding the Lender which is also serving as the
Agent) becomes aware of any Default or Event of Default, it shall promptly send
to the Agent such a “notice of default.”  Further, if the Agent receives such a
“notice of default”, the Agent shall give prompt notice thereof to the Lenders.

 

Section 11.4.  KeyBank as Lender.

 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any Affiliate of the
Agent may accept fees and other consideration from the Parent or the Borrower
for services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding the Parent, the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

 

Section 11.5.  Approvals of Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Parent and the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication.  Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply (which shall be no less than 10
Business Days), such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

73

--------------------------------------------------------------------------------

 


 

Section 11.6.  Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates of the Agent has made any representations or warranties as to the
financial condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent or the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender.  Each Lender acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Agent, any other Lender or counsel to the Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Parent, the Borrower, the Subsidiaries or any other Affiliate thereof,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the Loan Parties, the Subsidiaries of the Parent and
the Borrower and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other Affiliates.  Each Lender acknowledges that
the Agent’s legal counsel in connection with the transactions contemplated by
this Agreement is only acting as counsel to the Agent and is not acting as
counsel to such Lender.

 

Section 11.7.  Indemnification of Agent.

 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Credit Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Agent (in its capacity as Agent but not as a Lender) in any
way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable

 

74

--------------------------------------------------------------------------------


 

judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification.  The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

 

Section 11.8.  Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for gross negligence or willful
misconduct upon 30-day’s prior written notice by all Lenders (other than the
Lender then acting as Agent).  Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its Affiliates as a successor Agent).  If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the giving of notice of the
removal of the Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000; provided, the resigning or removed
Agent shall continue to serve as Agent until such time as a successor Agent
shall have accepted such appointment.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents; provided, however, such
retiring Agent shall not be relieved from any obligations arising prior to its
discharge the extent resulting from the Agent’s gross negligence or willful
misconduct as

 

75

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction in a final, non-appealable
judgment or from the failure by the Agent to follow the written direction of the
Requisite Lenders (or all of the Lenders if expressly required hereunder) unless
such failure results from the Agent following the advice of counsel to the Agent
of which advice the Lenders have received notice.  After any Agent’s resignation
or removal hereunder as Agent, the provisions of this Article XI. shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under the Loan Documents.

 

Section 11.9.  Titled Agents.

 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Joint Lead Arranger”, “Joint
Book Runner”, “Co-Syndication Agent”, “Co-Documentation Agent” and “Managing
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, the Borrower or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Parent:

 

Corporate Office Properties Trust

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

Telephone Number:                                    (443) 285-5400

Telecopy Number:                                           (443) 285-7650

 

If to the Borrower:

 

Corporate Office Properties, L.P.

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

Telephone Number:                                    (443) 285-5400

Telecopy Number:                                           (443) 285-7650

 

76

--------------------------------------------------------------------------------


 

If to the Agent:

 

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

Telephone:                                   (216) 689-5986

Telecopy:                                          (216) 689-4997

 

with a copy to:

 

KeyBank National Association

800 Superior Avenue

Cleveland, Ohio  44114

Attn:  REC Services

Telephone:                                   (216) 828-7512

Telecopy:                                          (216) 828-7523

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received or
when receipt is refused.  Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation and administration of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent and costs and expenses in connection with
the use of Intralinks, Inc. or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Agent, and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan

 

77

--------------------------------------------------------------------------------


 

Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent, and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document; and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent, and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.1.(f) or 10.1.(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Agent, and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
Affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF

 

78

--------------------------------------------------------------------------------


 

ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE AGENT
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT LOCATED FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS,
THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  THE PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT
AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor the Parent may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of the immediately following subsection (b), (ii)
by way of participation in accordance with the provisions of the immediately
following subsection (d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of the immediately following subsection
(f).  Subject to the last sentence of the immediately following subsection (b),
any attempted assignment or transfer by any party hereto not permitted by
clauses (i) through (iii) of the immediately preceding sentence shall be null
and void.  Nothing in this Agreement, expressed or implied,

 

79

--------------------------------------------------------------------------------


 

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Lender’s Loan at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the principal outstanding
balance of the Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance Agreement with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Acceptance Agreement, as of the Trade Date) shall not be less
than $10,000,000, unless each of the Agent and, so long as no Default or Event
of Default shall exist, the Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that if, after
giving effect to such assignment, the outstanding principal balance of the Loan
of such assigning Lender would be less than $10,000,000 then such assigning
Lender shall assign the entire amount of its Loan at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
5 Business Days after having received notice thereof; and

 

80

--------------------------------------------------------------------------------


 

(B)                               the consent of the Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Loan if such assignment is to a Person that is not already a Lender
holding a Loan, an Affiliate of such a Lender or an Approved Fund with respect
to such a Lender.

 

(iv)                              Assignment and Acceptance Agreement; Notes. 
The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $3,500 for each assignment, and the assignee, if it is not a Lender,
shall deliver to the Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the Eligible Assignee, upon the consummation of any
assignment, the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Eligible Assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Parent, the Borrower or any of the Parent or
the Borrower’s Affiliates or Subsidiaries or (B) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
4.4., 12.2. and 12.9. and the other provisions of this Agreement and the other
Loan Documents as provided in Section 12.10. with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(c)                                  Register.  The Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Principal Office
a copy of each Assignment and Acceptance Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amount of the Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to

 

81

--------------------------------------------------------------------------------


 

the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (w)
decrease the amount of such Lender’s Loan, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender, (y)
reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty (except as otherwise permitted
under Section 7.12.(b)).  Subject to the immediately following subsection (e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.12., 4.1., 4.4. to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender, provided
such Participant agrees to be subject to Section 3.3. as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
3.12., 4.1. and 4.4. than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent which consent may be withheld in the Borrower’s sole
discretion.  A Participant that is organized under the laws of a jurisdiction
outside of the United States of America shall not be entitled to the benefits of
Section 3.12. unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower and the
Agent, to comply with Section 3.12.(c) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                  No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Agent exercised in
their sole discretion, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or

 

82

--------------------------------------------------------------------------------


 

qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

 

Section 12.6.  Amendments.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following:

 

(i)                                     decrease the principal amount of the
Loans or subject the Lenders to any additional obligations;

 

(ii)                                  decrease the interest that has accrued or
the interest rates that will be charged on the outstanding principal amount of
any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable
hereunder or postpone any date fixed for payment thereof;

 

(iv)                              modify the definition of the term “Termination
Date” or otherwise postpone any date fixed for any payment of any principal of,
or interest on, any Loans or any other Obligations (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due);

 

(v)                                 modify the definition of “Credit Percentage”
or amend or otherwise modify the provisions of Section 3.2.;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or otherwise modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
amend or otherwise modify any provision hereof, including without limitation,
any modification of this Section 12.6. if such modification would have such
effect;

 

(vii)                           release any Guarantor from its obligations under
the Guaranty (except as otherwise permitted under Section 7.12.(b));

 

(viii)                        amend or otherwise modify the provisions of
Section 10.3.; or

 

83

--------------------------------------------------------------------------------


 

(ix)                              increase the number of Interest Periods
permitted with respect to Loans under Section 2.3.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 

Section 12.7.  Nonliability of Agent and Lenders.

 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Parent or the Borrower and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Parent, the
Borrower, any Subsidiary of the Parent or the Borrower or any other Loan Party. 
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
or the Parent to review or inform the Borrower or the Parent of any matter in
connection with any phase of the Borrower’s or Parent’s business or operations.

 

Section 12.8.  Confidentiality.

 

The Agent and each Lender shall use reasonable efforts to assure that
information about the Borrower, the Parent, the other Loan Parties and other
Subsidiaries of the Parent and the Borrower, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to the Agent or any Lender pursuant to the
provisions of this Agreement or any other Loan Document, is used only for the
purposes of this Agreement and the other Loan Documents and shall not be
divulged to any Person other than the Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower and the
Parent, but in any event the Agent and the Lenders may make disclosure: (a) to
any of their respective Affiliates (provided such Affiliates shall agree to keep
such information confidential in accordance with the terms of this Section
12.8.); (b) as reasonably requested by any bona fide Eligible Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Loan or participations therein as permitted hereunder (provided they shall
agree to keep such information

 

84

--------------------------------------------------------------------------------


 

confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings; (d) to the Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; (f) upon Borrower’s prior
consent (which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Parent, the Borrower or any
Affiliate.  Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, upon notice to the Borrower or any
other Loan Party, to the extent practicable (provided, that, any failure by the
Agent or any Lender to give such notice to the Borrower or any Loan Party shall
not subject the Agent or any Lender to any liability which may arise from such
failure to give notice), to Governmental Authorities in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.

 

Section 12.9.  Indemnification.

 

(a)                                 The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
Affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Sections 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Parent, the Borrower and their respective
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the Borrower and their
respective Subsidiaries or their financial condition; (viii) the exercise of any
right or remedy the

 

85

--------------------------------------------------------------------------------


 

Agent or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any Subsidiary that violates a
sanction enforced by the OFAC; or (x) any violation or non-compliance by the
Parent, the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or (B)
any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent, the Borrower
or their respective Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 12.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding.  In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Parent, the Borrower or any Subsidiary, any shareholder of the
Parent, the Borrower or any Subsidiary (whether such shareholder(s) are
prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the Borrower or the Parent), any account debtor of the
Parent, the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower in writing of the commencement of
any Indemnity Proceeding; provided, however, that the failure to so notify the
Borrower shall not relieve the Borrower from any liability that it may have to
such Indemnified Party pursuant to this Section 12.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Parent, the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

86

--------------------------------------------------------------------------------


 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                   If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Agent and the Lenders are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4., shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising before
such termination as well as, in the case of Sections 11.7., 12.4. and 12.9.,
after such termination and (ii) at all times after any such party ceases to be a
party to this Agreement with respect to all matters and events existing on or
prior to the date such party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

87

--------------------------------------------------------------------------------


 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 12.15.  Limitation of Liability.

 

Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Parent and the Borrower hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Parent or the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.  Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.

 

Section 12.16.  Entire Agreement.

 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

88

--------------------------------------------------------------------------------


 

Section 12.17.  Construction.

 

The Agent, the Borrower, the Parent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Borrower, the Parent
and each Lender.

 

Section 12.18.  Patriot Act.

 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 

[Signatures on Following Pages]

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

 

 By:

/s/ Stephen E. Riffee

 

 

Name: Stephen E. Riffee

 

 

Title: Executive Vice President

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Stephen E. Riffee

 

Name: Stephen E. Riffee

 

Title: Executive Vice President

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Corporate Office Properties, L.P.]

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ John Scott

 

 

Name:John Scott

 

 

Title:Vice President

 

 

 

 

 

JP MORGAN CHASE BANK, N.A

 

 

 

 

 

 

By:

/s/ Brendan Poe

 

 

Name: Brendan Poe

 

 

Title: Executive Director

 

 

 

 

 

BANK OF AMERICA, N.A

 

 

 

 

 

 

By:

/s/ Eyal Namordi

 

 

Name: Eyal Namordi

 

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ William R. Lynch III

 

 

Name: William R. Lynch III

 

 

Title: Senior Vice President

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name: Dan LePage

 

 

Title: Authorized Signatory

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Scott S. Solis

 

 

Name: Scott S. Solis

 

 

Title: Senior Vice President

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

 

By:

/s/ Diane VandenPlas

 

 

Name: Diane VandenPlas

 

 

Title: Vice President

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Gregory J. Campanaro

 

 

Name: Gregory J. Campanaro

 

 

Title: Vice President

 

 

 

 

 

REGIONS BANK

 

 

 

 

 

 

By:

/s/ Lori Chambers

 

 

Name: Lori Chambers

 

 

Title: Vice President

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Jessica W. Phillips

 

 

Name: Jessica W. Phillips

 

 

Title: Vice President

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Jeffrey S. Geifman

 

 

Name: Jeffrey S. Geifman

 

 

Title: Vice President

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name: John C. Rowland

 

 

Title: Vice President

 

 

 

 

 

RAYMOND JAMES BANK, N.A

 

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment

 

KeyBank National Association

 

$

25,000,000

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000

 

Bank of America, N.A.

 

$

20,000,000

 

Citizens Bank of Pennsylvania

 

$

20,000,000

 

Manufacturers and Traders Trust Company

 

$

20,000,000

 

PNC Bank, National Association

 

$

20,000,000

 

Regions Bank

 

$

20,000,000

 

Royal Bank of Canada

 

$

20,000,000

 

SunTrust Bank

 

$

20,000,000

 

Wells Fargo Bank, National Association

 

$

20,000,000

 

U. S. Bank National Association

 

$

20,000,000

 

Citibank, N.A.

 

$

10,000,000

 

Raymond James Bank, N.A.

 

$

10,000,000

 

TOTAL

 

$

250,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

Borrower

 

 

 

 

Corporate Office Properties, L.P.

 

Delaware

 

Maryland, New Jersey,
Pennsylvania, Virginia, Alabama and District of Columbia

 

 

 

 

 

Parent

 

 

 

 

Corporate Office Properties Trust

 

Maryland

 

Pennsylvania

 

 

 

 

 

Material Subsidiaries

 

 

 

 

Blue Bell Investment Company, L.P.

 

Delaware

 

Pennsylvania

COPT San Antonio, L.P.

 

Texas

 

N/A

COPT CC Tower, LLC

 

Maryland

 

N/A

Powerloft @ Innovation I, LLC

 

Delaware

 

Virginia

COPT Waterview I, LLC

 

Virginia

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Trusts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W&M Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Shareholder & Trustee

 

100

%

 

 

37 Allegheny Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Shareholder & Trustee

 

100

%

 

 

2500 Riva Trust

 

Maryland

 

Riva Trustee, LLC

 

Sole Trustee

 

100

%

 

 

8027 Corporate Drive Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

8029 Corporate Drive Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Allegheny Parking Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

COPT Babcock Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Campbell Boulevard I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Campbell Boulevard II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Campbell Building Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Campbell Corporate Center I-2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Corporate Place I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Corporate Place III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Corporate Place IV Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Franklin Ridge No. 1 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Franklin Ridge No. 2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Franklin Ridge No. 3 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Franklin Ridge No. 4 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Franklin Ridge V Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Franklin Ridge Open Space Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

McLean Ridge I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

McLean Ridge II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

McLean Ridge III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

McLean Ridge IV Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Nottingham Ridge I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Nottingham Ridge II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Nottingham Ridge III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Nottingham Ridge No. 20 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Nottingham Ridge No. 30 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Philadelphia Road Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Ridgely’s Choice Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Royston Building Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

Tyler Ridge Limited Partnership

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge II A Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge II Improvements Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge III Improvements Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Tyler Ridge Water Management Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

White Marsh Business Center 2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

White Marsh Commerce Center I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

White Marsh Commerce Center II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

White Marsh Hi-Tech 1 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

White Marsh Hi-Tech 2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

 

Limited & General Partnerships

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blue Bell Investment Company, L.P.

 

Delaware

 

Corporate Office Properties Holdings, Inc.

 

General Partner

 

0.10

%

Material

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99.99

%

 

 

Centerpointe Limited Partnership

 

Maryland

 

COPT Hunt Valley GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

Colgatedrive Associates, L.P.

 

Pennsylvania

 

COPT Colgate General, LLC,

 

General Partner

 

0.10

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99.99

%

 

 

Corporate Center I Limited Partnership

 

Maryland

 

Corporate Office Properties, L.P.

 

Limited Partner

 

 

 

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

 

 

 

 

 

 

 

 

Corporate Center I, LLC

 

General Partner

 

 

 

 

 

Corporate Office Properties, L.P.

 

Delaware

 

Corporate Office Properties Trust

 

General Partner

 

 

 

 

 

 

 

 

 

See partnership documents

 

Limited Partners

 

 

 

 

 

COPT 8000 Potranco, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Parnter

 

99

%

 

 

COPT 8030 Potranco, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT 8100 Potranco, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT Gateway, LP

 

DE

 

Corporate Office Properties Holdings, Inc.

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT Harrisburg, L.P.

 

Maryland

 

COPT Harrisburg GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT Pennlyn, L.P.

 

PA

 

Corporate Office Properties Holdings, Inc.

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT San Antonio , L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

Material

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT San Antonio II, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT SA Technology, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT Sentry Gateway 100, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT Westpointe 3A, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

COPT Westpointe 4, L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

Honeygo Limited Partnership I, LLLP

 

Maryland

 

Professional Center I, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

 

Honeygo Limited Partnership II, LLLP

 

Maryland

 

White Marsh Professional Center II, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

 

Honeygo Limited Partnership III, LLLP

 

Maryland

 

Professional Center III, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

 

Hunt Valley 75 Limited Partnership

 

Maryland

 

COPT Hunt Valley GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

Nottingham Associates Limited Partnership

 

Maryland

 

Nottingham Center, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

55.3

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

43.7

%

 

 

Rutherford 2 Limited Partnership

 

Maryland

 

COPT General, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

Sandpiper Limited Partnership

 

Maryland

 

W & M Business Trust

 

General Partner

 

40

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

60

%

 

 

Tyler Ridge Limited Partnership

 

Maryland

 

Tyler Ridge I, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

 

White Marsh Business Center Limited Partnership

 

Maryland

 

White Marsh Business Center, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

 

White Marsh Health Center Limited Partnership, LLLP

 

Maryland

 

Sandpiper Limited Partnership

 

General Partner

 

72.50

%

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

27.50

%

 

 

201 International Associates Limited Partnership

 

Maryland

 

COPT Hunt Valley GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

 

Corporations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Office Management, Inc.

 

Maryland

 

Corporate Office Properties, L.P.

 

sole stockholder

 

100

%

 

 

Corporate Office Properties Holdings, Inc.

 

Delaware

 

Corporate Office Properties Trust

 

sole stockholder

 

100

%

 

 

COPT Acquisitions, Inc.

 

Delaware

 

Corporate Office Properties Trust

 

sole stockholder

 

100

%

 

 

The Fort Ritchie Community Center Corporation

 

Maryland

 

non stock

 

 

 

 

 

 

 

Nottingham Ridge Holding Corporation

 

Maryland

 

Corporate Office Properties, L.P.

 

shareholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASI, LLC

 

Maryland

 

Airport Square Holdings I, LLC

 

Sole Member

 

100

%

 

 

Aerotech Manager, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

70

%

 

 

 

 

 

 

Airport Square Partners, LLC

 

Member

 

30

%

 

 

Airport Square II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square IV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square V, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square X, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XI, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

Airport Square XIII, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XIV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XIX, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XX, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XXI, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square XXII, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square Holdings I, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square Holdings VI and VII, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

 

Airport Square Partners, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Airport Square Storms, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Ambassador Center, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Atrium Building, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Canton Crossing Retail, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Clarks Hundred, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Clarks Hundred II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Colorado Land Acquisition, LLC

 

Colorado

 

 

 

 

 

 

 

 

 

Columbia Equity Finance, LLC

 

Maryland

 

Rivers Center III Investors, LLC

 

Member

 

25

%

 

 

 

 

 

 

Woods Investors, LLC

 

Member

 

75

%

 

 

Columbia Gateway S-28, L.L.C.

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Commons Office Research, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Commons Office 6-B, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Concourse 1304, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Aberdeen, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Academy Ridge, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Aerotech, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

99.5

%

 

 

 

 

 

 

Aerotech Manager

 

Member

 

0.5

%

 

 

COPT Arundel Preserve, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Baltimore County I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Baltimore County II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Bridge Street Office, LLC

 

Alabama

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT CC 1600, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT CC Bulkhead, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT CCW I, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT CCWII, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT CCWIII, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT CC D1, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT CC Holding, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT CC Parking, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT CC Tower, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

Material

 

COPT Chantilly, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Chantilly II, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Chantilly I Manager, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Chantilly II Manager, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Colgate General, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.01

%

 

 

COPT Concourse, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Cresterra 3535, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Cresterra Master, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Dahlgren, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Dahlgren I, LLC

 

Virginia

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

 

COPT Dahlgren II, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Dahlgren IV, LLC

 

Virginia

 

Corporate Office Properties Holdings, Inc.

 

Member

 

1

%

 

 

 

 

 

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

 

COPT Dahlgren Land, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Development & Construction Services, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Fairview, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Frederick, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Gate 63, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Gate 6700-6708-6724, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT General, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Greens I, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Greens II, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Greens III, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Harbour’s Edge, LLC

 

Maryland

 

COPT CC Holding, LLC

 

Sole Member

 

100

%

 

 

COPT Harrisburg GP, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Hunt Valley GP, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Huntsville, LLC

 

Maryland

 

 

 

 

 

 

 

 

 

COPT Indian Head, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Interquest, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Interquest III, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Interquest IV, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Interquest Epic I, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Interquest Hybrid I, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Interquest Hybrid II, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Maritime I & II, LLC

 

Delaware

 

Maritime Holdings, LLC

 

Sole Member

 

 

 

 

 

COPT Montpelier, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

77

%

 

 

 

 

 

 

Corporate Office Properties Trust

 

Member

 

23

%

 

 

COPT Newport, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

99.90

%

 

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.10

%

 

 

COPT Newport C, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Newport D, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Northcreek, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

99.50

%

 

 

 

 

 

 

Northcreek Manager, LLC

 

Member

 

0.50

%

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

COPT Northgate A, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Northgate B, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Northgate C, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Northgate D, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Northgate H, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Northgate I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

COPT Park Meadow, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Parkstone, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Patriot Park I, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Patriot Park II, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Patriot Park V, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Patriot Park VI, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Patriot Park VII, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Patriot Park at Galley, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Pres Investment, LLC

 

Maryland

 

 

 

 

 

 

 

 

 

COPT Property Management Services, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Renovation, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Richmond I, LLC 

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Ridgeview I, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Ridgeview II & III, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Riverwood, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT San Antonio General, LLC

 

Texas

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Southwest VA, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Sunrise, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Stonecroft, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT T-11, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Waterview I, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

Material

 

COPT Waterview III, LLC 

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

COPT Westbranch, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Cornucopia Holdings, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Cornucopia Holdings II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Corporate Center I, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Corporate Development Services, LLC

 

Maryland

 

Corporate Office Management, Inc.

 

Sole Member

 

100

%

 

 

Corporate Gatespring, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Corporate Gatespring II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Corporate Office Services, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Corporate Paragon, LLC

 

Maryland

 

Corporate Office Management, Inc.

 

Sole Member

 

100

%

 

 

Corporate Place B Equity Affiliates, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Corporate Property, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Crown Point, L.L.C.

 

Delaware

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.10

%

 

 

Delaware Airport III, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

 

Delaware Airport VIII, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

 

Delaware Airport IX, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

 

Fifth Exploration, L.L.C. 

 

Maryland

 

Great Mills V, L.L.C.

 

Sole Member

 

100

%

 

 

Ft. Ritchie I, LLC 

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

 

Ft. Ritchie II, LLC 

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

 

Ft. Ritchie III, LLC 

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

 

Ft. Ritchie IV, LLC

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

 

Ft. Ritchie Holding, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Fourth Exploration, L.L.C.

 

Maryland

 

Great Mills V, L.L.C.

 

Sole Member

 

100

%

 

 

Gateway Crossing 95, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Gateway 44, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Gateway 67, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Gateway 70, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Gateway 70 Holdings, LLC 

 

Maryland

 

Gateway 70, LLC

 

Sole Member

 

100

%

 

 

Governors Court, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Governors Court 21, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Great Mills I, L.L.C. 

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Great Mills II, L.L.C.  

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Great Mills III, L.L.C. 

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Great Mills IV, L.L.C.

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Great Mills V, L.L.C. 

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Honeygo Run Holdings, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Honeyland 108, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Huntsville Holdings, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Jolly COPT I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Jolly COPT II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Maritime Holdings, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

M Square NOAA, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

M Square 5825, LLC

 

Maryland

 

M Square Associates, LLC

 

Sole Member

 

100

%

 

 

M Square 5850, LLC

 

Maryland

 

M Square Associates, LLC

 

Sole Member

 

100

%

 

 

MOR Forbes, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

80

%

 

 

 

 

 

 

Corporate Office Properties Trust

 

Member

 

20

%

 

 

NBP One, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP Huff & Puff, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP Lot 3-A, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP Retail, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 131 (fka NBP 131-133-141, LLC)

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 132, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 133, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 134, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 135, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 140, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 191, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

NBP 201, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 201 Holdings, LLC

 

Maryland

 

NBP 201, LLC

 

Sole Member

 

100

%

 

 

NBP 211, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 211 Holdings, LLC

 

Maryland

 

NBP 211, LLC

 

Sole Member

 

100

%

 

 

NBP 220, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 220 Holdings, LLC

 

Maryland

 

NBP 220, LLC

 

Sole Member

 

100

%

 

 

NBP 221, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 300, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 302, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 304, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 306, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 308, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 310, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 312, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 314, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 316, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 318, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 320, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 322, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 324, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 410, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 420, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

NBP 430, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Northcreek Manager, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Nottingham Center, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Park Circle Equities, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Patriot Park, L.L.C. 

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Patriot Ridge I, LLC

 

Virginia

 

Patriot Ridge Holdings, LLC

 

Sole Member

 

100

%

 

 

Patriot Ridge II, LLC

 

Virginia

 

Patriot Ridge Holdings, LLC

 

Sole Member

 

100

%

 

 

Patriot Ridge Commons, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Patriot Ridge Holdings, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Patriot Ridge 7770, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Pecan Court L.L.C. 

 

Maryland

 

Great Mills II, L.L.C.

 

Sole Member

 

100

%

 

 

Powerloft @ Innovation I, LLC

 

Delaware

 

Powerloft Holdings, LLC

 

Sole Member

 

100

%

Material

 

Powerloft Holdings, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

 

 

 

 

Powerloft Services, LLC

 

Delaware

 

Powerloft Holdings, LLC

 

Member

 

50

%

 

 

 

 

 

 

James F. Coakley

 

Member

 

50

%

 

 

Philadelphia Road Operating Company, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Professional Center I, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Professional Center III, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Red Cedar Building, LLC 

 

Maryland

 

Great Mills I, L.L.C.

 

Sole Member

 

100

%

 

 

Redstone Gateway 1000, LLC

 

Delaware

 

LW Redstone Company, LLC

 

Sole Member

 

100

%

 

 

Redstone Gateway 1100, LLC

 

Delaware

 

LW Redstone Company, LLC

 

Sole Member

 

100

%

 

 

Redstone Gateway 1200, LLC

 

Delaware

 

LW Redstone Company, LLC

 

Sole Member

 

100

%

 

 

Redstone Gateway 7200, LLC

 

Delaware

 

LW Redstone Company, LLC

 

Sole Member

 

100

%

 

 

RIVA Trustee, LLC

 

Maryland

 

MOR Forbes, LLC

 

Sole Member

 

100

%

 

 

Rivers Center III Investors, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Riverwood Business Center Equity Affiliates, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Rockville Corporate Center, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Route 46 Partners, L.L.C.

 

New Jersey

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Schilling 216 Investors, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Schilling Center Equities, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Sterling York, LLC 

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Tech Park I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Tech Park II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Tech Park IV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Third Exploration L.L.C. 

 

Maryland

 

Great Mills III, L.L.C.

 

Sole Member

 

100

%

 

 

Towerview, LLC

 

Virginia

 

COPT Renovation, LLC

 

Sole Member

 

100

%

 

 

TRC Pinnacle Towers, L.L.C.

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

Tyler Ridge I, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

White Marsh Business Center, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

White Marsh Professional Center II, LLC 

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

 

Woods Investors, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

WMBC 13A Investment Company, LLC 

 

Maryland

 

Tyler Ridge Limited Partnership

 

Sole Member

 

100

%

 

 

67 Financing LLC

 

Maryland

 

Gateway 67, LLC

 

Sole Member

 

100

%

 

 

110 Thomas Johnson, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

131 Parkway, LLC

 

Maryland

 

NBP 131, LLC

 

Sole Member

 

100

%

 

 

132, LLC

 

Maryland

 

NBP 132, LLC

 

Sole Member

 

100

%

 

 

133 Parkway, LLC

 

Maryland

 

NBP 133, LLC

 

Sole Member

 

100

%

 

 

134, LLC 

 

Maryland

 

NBP 134, LLC

 

Sole Member

 

100

%

 

 

135 Parkway, LLC

 

Maryland

 

NBP 135, LLC

 

Sole Member

 

100

%

 

 

141 Parkway, LLC

 

Maryland

 

NBP 141, LLC

 

Sole Member

 

100

%

 

 

221, LLC

 

Maryland

 

NBP 221, LLC

 

Sole Member

 

100

%

 

 

226 Schilling Circle, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

302 Sentinel, LLC

 

Maryland

 

NBP 302, LLC

 

Sole Member

 

100

%

 

 

304 Sentinel, LLC 

 

Maryland

 

NBP 304, LLC

 

Sole Member

 

100

%

 

 

306 Sentinel, LLC

 

Maryland

 

NBP 306, LLC

 

Sole Member

 

100

%

 

 

318 Sentinel, LLC

 

Maryland

 

NBP 318, LLC

 

Sole Member

 

100

%

 

 

320 Sentinel, LLC

 

Maryland

 

NBP 320, LLC

 

Sole Member

 

100

%

 

 

322 Sentinel, LLC

 

Maryland

 

NBP 322, LLC

 

Sole Member

 

100

%

 

 

800 International, LLC 

 

Maryland

 

Tech Park IV, LLC

 

Sole Member

 

100

%

 

 

849 International, LLC 

 

Maryland

 

Airport Square XXI, LLC

 

Sole Member

 

100

%

 

 

881 Elkridge Landing, LLC 

 

Maryland

 

Airport Square X, LLC

 

Sole Member

 

100

%

 

 

900 International, LLC 

 

Maryland

 

Tech Park II, LLC

 

Sole Member

 

100

%

 

 

930 International, LLC

 

Maryland

 

Tech Park I, LLC

 

Sole Member

 

100

%

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

999 Corporate, LLC 

 

Maryland

 

Airport Square XV, LLC

 

Sole Member

 

100

%

 

 

1099 Winterson, LLC 

 

Maryland

 

Airport Square XIX, LLC

 

Sole Member

 

100

%

 

 

1190 Winterson, LLC 

 

Maryland

 

Airport Square XIV, LLC

 

Sole Member

 

100

%

 

 

1199 Winterson, LLC

 

Maryland

 

Airport Square XX, LLC

 

Sole Member

 

100

%

 

 

1362 Mellon, LLC

 

Maryland

 

Commons Office 6-B, LLC

 

Sole Member

 

100

%

 

 

1460 Dorsey Road, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

1550 Nursery, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

2691 Technology, LLC 

 

Maryland

 

NBP 191, LLC

 

Sole Member

 

100

%

 

 

2701 Technology, LLC

 

Maryland

 

NBP 201, LLC

 

Sole Member

 

100

%

 

 

2711 Tecnology, LLC

 

Maryland

 

NBP 211, LLC

 

Sole Member

 

100

%

 

 

2720 Technology, LLC

 

Maryland

 

NBP 220, LLC

 

Sole Member

 

100

%

 

 

2730 Hercules, LLC

 

Maryland

 

NBP One, LLC

 

Sole Member

 

100

%

 

 

2900 Lord Baltimore Drive, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

5825 URC Borrower, LLC

 

Maryland

 

M Square 5825, LLC

 

Sole Member

 

100

%

 

 

5850 URC Borrower, LLC

 

Maryland

 

M Square 5850, LLC

 

Sole Member

 

100

%

 

 

6700 Alexander Bell, LLC

 

Maryland

 

COPT Gate 6700-6708-6724, LLC

 

Sole Member

 

100

%

 

 

6711 CG, LLC

 

Maryland

 

6711 Gateway, LLC

 

Sole Member

 

100

%

 

 

6711 Gateway, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

6711 Gateway Funding, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

99

%

 

 

 

 

 

 

Corporate Office Properties Trust

 

Member

 

1

%

 

 

6721 CGD, LLC

 

Maryland

 

6721 Gateway, LLC

 

Sole Member

 

100

%

 

 

6721 Gateway, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

6731 CG, LLC

 

Maryland

 

6731 Gateway, LLC

 

Sole Member

 

100

%

 

 

6731 Gateway, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

6741 Gateway, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

6940 CGD,LLC 

 

Maryland

 

Corporate Gatespring II, LLC

 

Sole Member

 

100

%

 

 

6950 CG, LLC

 

Maryland

 

Corporate Gatespring, LLC

 

Sole Member

 

100

%

 

 

7000 CG, LLC

 

Maryland

 

7000 Honeys, LLC

 

Sole Member

 

100

%

 

 

7000 Honeys, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7015 Albert Einstein Drive, L.L.C. 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7130 Columbia Gateway, LLC 

 

Maryland

 

Gateway Crossing 95, LLC

 

Sole Member

 

100

%

 

 

7150-70 Riverwood, LLC

 

Maryland

 

Riverwood Business Center Equity Affiliates, LLC

 

Sole Member

 

100

%

 

 

7200 Riverwood, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7205 Riverwood, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7210 Ambassador Road, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7240 Parkway Drive Enterprises, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7253 Ambassador Road, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7318 Parkway Drive Enterprises, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7320 Parkway Drive Enterprises, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

7320 PD, LLC

 

Maryland

 

7320 Parkway Drive Enterprises, LLC

 

Sole Member

 

100

%

 

 

7740 Milestone, LLC

 

Maryland

 

Arundel Preserve #5, LLC

 

Sole Member

 

100

%

 

 

8029 Corporate, LLC

 

Maryland

 

8029 Corporate Drive Business Trust

 

Sole Member

 

100

%

 

 

8110 Corporate, LLC

 

Maryland

 

Corporate Place B Equity Affiliates, LLC

 

Sole Member

 

100

%

 

 

8140 Corporate, LLC

 

Maryland

 

Corporate Place I Business Trust

 

Sole Member

 

100

%

 

 

8621 RFD, LLC 

 

Maryland

 

Gateway 70, LLC

 

Sole Member

 

100

%

 

 

8661 RFD, LLC 

 

Maryland

 

Gateway 67, LLC

 

Sole Member

 

100

%

 

 

9020 Mendenhall, LLC 

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

9690 Deereco Road, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

9965 Federal Drive, LLC 

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

99

%

 

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

1

%

 

 

11011 McCormick Road, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

11800 Tech Road LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

13849 Park Center Road, LLC

 

Virginia

 

Corporate Office Management, Inc.

 

Sole Member

 

100

%

 

 

45310 Abell House, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

 

6

--------------------------------------------------------------------------------

 


 

Schedule 6.1(b) Part 2

Unconsolidated Affiliates

Current as of February 14, 2012

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Gateway, L.P.

 

Delaware

 

Harrisburg Investors General Partner, LLC

 

General Partner

 

0.10

%

 

 

 

 

 

 

COPT Gateway, L.P.

 

Limited Partner

 

99.90

%

 

 

Harrisburg Corporate Gateway Partners, L.P. (JV)

 

Delaware

 

Corporate Office Properties, L.P.

 

Limited Partner

 

20.12

%

 

 

 

 

 

 

Harrisburg Investors, LP

 

Limited Partner

 

79.78

%

 

 

 

 

 

 

Harrisburg Investors I, LLC

 

General Partner

 

0.1

%

 

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part I - All Real Property

as of February 14, 2012

 

Unencumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

10150 York Road

 

175,207

 

1055 North Newport Road

 

59,763

 

10807 New Allegiance Dr-Epic1

 

145,723

 

110 Thomas Johnson Drive

 

120,318

 

11311 McCormick Road

 

214,705

 

114 Natl Business Pkwy-NBP114

 

10,113

 

1201 Winterson Road

 

67,903

 

12515 Academy Ridge View

 

61,372

 

1302 Concourse Drive

 

83,717

 

1306 Concourse Drive

 

116,259

 

13200 Woodland Park Road

 

396,837

 

1331 Ashton Road

 

28,906

 

1334 Ashton Road

 

38,128

 

1340 Ashton Road

 

45,867

 

1341 Ashton Road

 

15,314

 

1343 Ashton Road

 

9,903

 

13450 Sunrise Valley Road

 

53,572

 

13454 Sunrise Valley Road

 

112,284

 

1362 Mellon Road

 

43,232

 

140 Natl Business Pkwy-NBP140

 

119,466

 

14280 Park Meadow Drive

 

112,916

 

14840 Conference Center Drive

 

71,517

 

14850 Conference Center Drive

 

72,194

 

14900 Conference Center Drive

 

125,357

 

15 West Gude Drive

 

108,485

 

1501 S Clinton St

 

481,277

 

15049 Conference Center Drive

 

152,993

 

15059 Conference Center Drive

 

146,801

 

1550 West Nursery Road

 

161,689

 

1550 Westbranch Drive

 

160,461

 

1560A Cable Ranch Road

 

45,935

 

1560B Cable Ranch Road

 

77,040

 

16480 Commerce Drive

 

70,875

 

16539 Commerce Drive

 

32,257

 

16541 Commerce Drive

 

37,292

 

200 International Circle

 

125,352

 

Subtotal:

 

3,901,030

 

 

--------------------------------------------------------------------------------


 

Unencumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

201 International Circle

 

78,243

 

222 Schilling Circle

 

28,617

 

22289 Exploration Drive

 

58,633

 

22299 Exploration Drive

 

58,132

 

22300 Exploration Drive

 

45,093

 

22309 Exploration Drive

 

98,860

 

224 Schilling Circle

 

27,575

 

226 Schilling Circle

 

97,309

 

23535 Cottonwood Parkway

 

46,656

 

2500 Riva Road

 

155,000

 

2900 Towerview Road

 

151,497

 

375 West Padonia Road

 

104,885

 

44408 Pecan Court

 

49,808

 

44414 Pecan Court

 

25,444

 

44417 Pecan Court

 

29,053

 

44420 Pecan Court

 

25,338

 

44425 Pecan Court

 

58,694

 

45 West Gude Drive

 

122,555

 

46579 Expedition Drive

 

58,989

 

46591 Expedition Drive

 

59,843

 

4851 Stonecroft Boulevard

 

88,099

 

4940 Campbell Boulevard

 

50,415

 

4969 Mercantile Road

 

47,132

 

4979 Mercantile Road

 

49,590

 

5020 Campbell Boulevard

 

43,623

 

5022 Campbell Boulevard

 

26,748

 

5024 Campbell Boulevard

 

33,710

 

5026 Campbell Boulevard

 

30,163

 

525 Babcock Road

 

14,000

 

5325 Nottingham Ridge Road

 

35,678

 

5355 Nottingham Ridge Road

 

35,930

 

5520 Research Pk Dr(UMBC)

 

103,333

 

5522 Research Pk Dr(UMBC)

 

23,925

 

565 Space Center Drive

 

89,899

 

6716 Alexander Bell Drive

 

52,114

 

6740 Alexander Bell Drive

 

63,161

 

6741 Columbia Gateway Drive

 

4,592

 

6750 Alexander Bell Drive

 

75,328

 

6760 Alexander Bell Drive

 

36,227

 

Subtotal:

 

2,283,891

 

 

--------------------------------------------------------------------------------


 

Unencumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

7200 Riverwood Drive

 

160,000

 

7240 Parkway Drive

 

74,475

 

7318 Parkway Drive

 

59,204

 

7467 Ridge Road

 

74,545

 

7700 Potranco Road

 

533,468

 

785 Jolly Road

 

219,065

 

7941-7949 Corporate Drive

 

57,782

 

8003 Corporate Drive

 

17,599

 

8007 Corporate Drive

 

41,799

 

801 Lakeview Drive

 

218,653

 

8010 Corporate Drive

 

38,487

 

8020 Corporate Drive

 

50,796

 

8094 Sandpiper Circle

 

49,585

 

8098 Sandpiper Circle

 

46,485

 

891 Elkridge Landing Road

 

57,987

 

900 Elkridge Landing Road

 

101,005

 

901 Elkridge Landing Road

 

57,872

 

9020 Mendenhall Court

 

47,603

 

911 Elkridge Landing Road

 

68,373

 

9140 Rt.108

 

171,436

 

921 Elkridge Landing Road

 

56,452

 

939 Elkridge Landing Road

 

54,224

 

9690 Deereco Road

 

134,950

 

980 Technology Court

 

33,207

 

985 Space Center Drive

 

104,028

 

9900 Franklin Square Drive

 

33,800

 

9920 Franklin Square Drive

 

42,891

 

9925 Federal Drive-Hybrid2

 

53,788

 

9930 Franklin Square Drive

 

39,750

 

9940 Franklin Square Drive

 

32,242

 

9945 Federal Drive-Hybrid 1

 

74,005

 

9950 Federal Drive

 

66,223

 

9960 Federal Drive

 

46,948

 

9965 Federal Drive

 

74,749

 

NBP Visitor Control Ctr

 

4,462

 

San.Antonio Vis.Control

 

8,674

 

8000 Potranco Road

 

125,157

 

8030 Potranco Road

 

125,155

 

Subtotal:

 

3,256,924

 

 

--------------------------------------------------------------------------------


 

Unencumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

300 Sentinel Drive-NBP300

 

193,296

 

308 Sentinel Drive-NBP308

 

151,207

 

324 Sentinel Way-NBP324

 

125,118

 

209 Research Blvd

 

77,192

 

6711 Columbia Gateway Drive

 

124,048

 

6731 Columbia Gateway Drive

 

123,576

 

8029 Corporate Drive

 

25,000

 

8031 Corporate Drive

 

66,000

 

8110 Corporate Drive

 

79,091

 

8140 Corporate Drive

 

76,271

 

11751 Meadowville Lane

 

193,000

 

132 Natl Business Pkwy-NBP132

 

118,150

 

655 Space Center Drive

 

103,970

 

745 Space Center Drive

 

51,500

 

201 Technology Drive

 

102,842

 

2721 Technology Drive-NBP221

 

117,242

 

6950 Columbia Gateway Drive

 

112,861

 

7150 Riverwood Drive

 

39,496

 

7160 Riverwood Drive

 

62,041

 

7170 Riverwood Drive

 

27,891

 

320 Sentinel Way-NBP320

 

125,325

 

4230 Forbes Boulevard

 

55,866

 

316 Sentinel Way-NBP316

 

125,150

 

210 Research Blvd

 

79,573

 

45310 Abell House Lane

 

82,842

 

9651 Hornbaker Road (Power Loft)

 

 

(1)

3120 Fairview Drive

 

180,853

 

310 The Bridge Street

 

138,466

 

Total Unencumbered Operating Properties:

 

12,199,712

 

 

--------------------------------------------------------------------------------

(1)  The leases at the Power Loft data center are measured in megawatts; not
rentable square feet.

 

--------------------------------------------------------------------------------


 

Encumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

10270 Old Columbia Road

 

15,914

 

10280 Old Columbia Road

 

16,145

 

10290 Old Columbia Road

 

10,229

 

1099 Winterson Road

 

71,675

 

11800 Tech Road

 

239,776

 

1190 Winterson Road

 

69,016

 

1199 Winterson Road

 

100,104

 

1201 M Street

 

202,273

 

1220 12th Street

 

158,913

 

1304 Concourse Drive

 

101,124

 

131 Natl Business Pkwy-NBP131

 

69,702

 

133 Natl Business Pkwy-NBP133

 

88,057

 

134 Natl Business Pkwy-NBP134

 

92,327

 

135 Natl Business Pkwy-NBP135

 

86,437

 

141 Natl Business Pkwy-NBP141

 

87,364

 

15000 Conference Center Drive

 

444,869

 

15010 Conference Center Drive

 

220,906

 

16442 Commerce Drive

 

25,606

 

16501 Commerce Drive

 

22,833

 

16543 Commerce Drive

 

17,286

 

1670 North Newport Road

 

67,500

 

1751 Pinnacle Drive

 

260,150

 

1753 Pinnacle Drive

 

184,480

 

1915 Aerotech Drive

 

37,946

 

1925 Aerotech Drive

 

37,946

 

2691 Technology Drive-NBP191

 

103,578

 

2701 Technology Drive-NBP201

 

117,068

 

2711 Technology Drive-NBP211

 

152,209

 

2720 Technology Drive-NBP220

 

158,929

 

2730 Hercules Road-NBP1

 

238,007

 

302 Sentinel Drive-NBP302

 

153,566

 

304 Sentinel Drive-NBP304

 

162,483

 

306 Sentinel Drive-NBP306

 

155,367

 

318 Sentinel Way-NBP318

 

125,635

 

322 Sentinel Way-NBP322

 

125,487

 

3535 Northrop Grumman Point

 

124,305

 

400 Professional Drive

 

129,853

 

5725 Mark Dabling Boulevard

 

108,976

 

5755 Mark Dabling Boulevard

 

104,848

 

5775 Mark Dabling Boulevard

 

108,640

 

Subtotal:

 

4,797,529

 

 

--------------------------------------------------------------------------------


 

Encumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

6700 Alexander Bell Drive

 

76,359

 

6708 Alexander Bell Drive

 

39,128

 

6721 Columbia Gateway Drive

 

131,451

 

6724 Alexander Bell Drive

 

28,107

 

6940 Columbia Gateway Drive

 

108,652

 

7000 Columbia Gateway Drive

 

145,386

 

7015 Albert Einstein Drive

 

62,216

 

7061 Columbia Gateway Drive

 

30,730

 

7063 Columbia Gateway Drive

 

36,295

 

7065 Columbia Gateway Drive

 

38,560

 

7067 Columbia Gateway Drive

 

85,393

 

7125 Columbia Gateway Drive

 

479,976

 

7130 Columbia Gateway Drive

 

45,882

 

7134 Columbia Gateway Drive

 

21,931

 

7138 Columbia Gateway Drive

 

38,285

 

7142 Columbia Gateway Drive

 

47,668

 

7150 Columbia Gateway Drive

 

34,734

 

7272 Park Circle Drive

 

60,041

 

7320 Parkway Drive

 

56,964

 

800 International Drive

 

56,585

 

8013 Corporate Drive

 

29,995

 

8015 Corporate Drive

 

15,669

 

8019 Corporate Drive

 

32,424

 

8023 Corporate Drive

 

9,486

 

849 International Drive-AS21

 

69,018

 

8621 Robert Fulton Drive

 

83,734

 

8661 Robert Fulton Drive

 

48,666

 

8671 Robert Fulton Drive

 

55,688

 

870-880 Elkridge Landing Road

 

105,456

 

881 Elkridge Landing Road

 

75,385

 

900 International Drive

 

57,140

 

9130 Guilford Road

 

13,647

 

9140 Guilford Road

 

40,288

 

9150 Guilford Road

 

18,405

 

9160 Guilford Road

 

36,919

 

920 Elkridge Landing Road

 

103,415

 

930 International Drive

 

56,685

 

938 Elkridge Landing Road

 

56,270

 

Subtotal:

 

2,532,633

 

 

--------------------------------------------------------------------------------


 

Encumbered Assets

Stabilized Office Properties

 

Rentable Square Feet

 

9700 Patuxent Woods Drive

 

31,117

 

9710 Patuxent Woods Drive

 

14,778

 

9720 Patuxent Woods Drive

 

39,480

 

9730 Patuxent Woods Drive

 

30,495

 

9740 Patuxent Woods Drive

 

37,520

 

9910 Franklin Square Drive

 

57,812

 

999 Corporate Boulevard

 

67,083

 

7740 Milestone Parkway

 

144,610

 

5825 University Research Court

 

118,620

 

5850 University Research Court

 

123,449

 

Total Unencumbered Operating Properties:

 

7,995,126

 

TOTAL CONSOLIDATED OPERATING PROPERTIES:

 

20,194,838

 

 

Encumbered Unconsolidated Joint Ventures

 

 

 

Harrisburg Portfolio

 

671,260

 

 

Unencumbered Consolidated Development Properties

Under Construction

 

Rentable Square Feet

 

430 Natl Business Pkwy-NBP430

 

109,559

 

206 Research Blvd

 

128,119

 

410 Natl Business Pkwy-NBP410

 

110,362

 

7205 Riverwood Drive

 

89,295

 

751 Arbor Way (Hillcrest 1)

 

113,291

 

9651 Hornbaker Road

 

 

 

 

 

 

 

Total Unencumbered Under Construction:

 

550,626

 

 

Encumbered Consolidated Development Properties

Under Construction/Redevelopment

 

 

 

7125 Columbia Gateway Drive

 

155,000

 

7770 Backlick Road

 

237,000

 

7712 Backlick Road (parking structure)

 

 

 

1000 Redstone Gateway

 

114,891

 

Total Encumbered Under Construction:

 

506,891

 

 

--------------------------------------------------------------------------------


 

Unencumbered Assets

Under Development/Land

 

 

 

Galley Road

 

Developable square feet to be determined for land parcels

 

1243 Winterson Road

 

 

 

1460 Dorsey Road

 

 

 

1520 S Clinton St (UDC)

 

 

 

7468 Candlewood Road

 

 

 

1550 West Nursery Road (land)

 

 

 

202 Research Blvd-Lot H

 

 

 

310 Sentinel Way-NBP310

 

 

 

312 Sentinel Way-NBP312

 

 

 

420 Natl Business Pkwy-NBP420

 

 

 

560 National Business Parkway

 

 

 

4400 River Road

 

 

 

4500 River Road

 

 

 

4600 River Road

 

 

 

4985 Mercantile Road (3.22 ac)

 

 

 

5180 Parkstone

 

 

 

598 Stenton Avenue

 

 

 

7175 Riverwood Drive

 

 

 

7800 Backlick Road

 

 

 

785 Jolly Road (Land)

 

 

 

8100 Potranco Road

 

 

 

8120 Corporate Drive

 

 

 

8130 Corporate Drive

 

 

 

9965 Federal Drive land parcel

 

 

 

Aerotech 2 (Newport D)

 

 

 

Babcock Land

 

 

 

Campbell Blv&Franklin Sq

 

 

 

Cedar Knolls Master Plan

 

 

 

Clarks 100

 

 

 

Columbia Gtwy T11 Lot 1

 

 

 

Columbia Gtwy T11 Lot 2

 

 

 

Dahlgren Land Parcel

 

 

 

Expedition VII(parcel#2)

 

 

 

Interquest land parcel

 

 

 

MCI Bldg #1 (Park Ctr)

 

 

 

Nottingham Rid&Philadel

 

 

 

Nottingham Ridge

 

 

 

Other Canton Crossing

 

 

 

Other Gude Drive

 

 

 

Other North Gate

 

 

 

Other San Antonio

 

 

 

Patriot Park

 

 

 

 

--------------------------------------------------------------------------------


 

Unencumbered Assets

Under Development/Land

 

 

 

Patriot Ridge

 

Developable square feet to be determined for land parcels

 

Philadelphia Road & Rt 43

 

 

 

Thatcher Farm Land Parcel

 

 

 

Thomas Johnson Dr.land

 

 

 

Waterview III

 

 

 

Worldcom Land

 

 

 

M Square Associates

 

 

 

M Square Litton Building

 

 

 

5801 University Research CT-JV

 

 

 

COPT-FD Indian Head, LLC

 

 

 

Other Redstone Gateway

 

 

 

1200 Redstone Gateway

 

 

 

7200 Redstone Gateway

 

 

 

7800 Milestone Parkway

 

 

 

Arundel Off-Site Infra.

 

 

 

Arundel Preserve (Parcels 7, 8 & 9)

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part II -  Real Property Liens

as of February 14, 2012

 

Debt/Encumbered Properties

 

PPM Finance

 

 

 

11800 Tech Road

 

239,776

 

 

 

 

 

PPM Finance

 

 

 

1304 Concourse Drive

 

101,124

 

920 Elkridge Landing Road

 

103,415

 

938 Elkridge Landing Road

 

56,270

 

 

 

 

 

AllState

 

 

 

8013 Corporate Drive

 

29,995

 

8015 Corporate Drive

 

15,669

 

8019 Corporate Drive

 

32,424

 

8023 Corporate Drive

 

9,486

 

 

 

 

 

Berkadia (Loan Servicer - CMBS)

 

 

 

400 Professional Drive

 

129,853

 

 

 

 

 

Berkadia (Loan Servicer - CMBS)

 

 

 

7125 Columbia Gateway Drive

 

479,976

 

 

 

 

 

Berkadia (Loan Servicer - CMBS)

 

 

 

1670 North Newport Road

 

67,500

 

 

 

 

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

1915 Aerotech Drive

 

37,946

 

1925 Aerotech Drive

 

37,946

 

999 Corporate Boulevard

 

67,083

 

881 Elkridge Landing Road

 

75,385

 

800 International Drive

 

56,585

 

849 International Drive-AS21

 

69,018

 

900 International Drive

 

57,140

 

930 International Drive

 

56,685

 

5725 Mark Dabling Boulevard

 

108,976

 

5755 Mark Dabling Boulevard

 

104,848

 

5775 Mark Dabling Boulevard

 

108,640

 

1099 Winterson Road

 

71,675

 

1190 Winterson Road

 

69,016

 

1199 Winterson Road

 

100,104

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part II -  Real Property Liens

as of February 14, 2012

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

6940 Columbia Gateway Drive

 

108,652

 

7000 Columbia Gateway Drive

 

145,386

 

870-880 Elkridge Landing Road

 

105,456

 

134 Natl Business Pkwy-NBP134

 

92,327

 

7320 Parkway Drive

 

56,964

 

8621 Robert Fulton Drive

 

83,734

 

8661 Robert Fulton Drive

 

48,666

 

8671 Robert Fulton Drive

 

55,688

 

 

 

 

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

6700 Alexander Bell Drive

 

76,359

 

6708 Alexander Bell Drive

 

39,128

 

6724 Alexander Bell Drive

 

28,107

 

7130 Columbia Gateway Drive

 

45,882

 

7134 Columbia Gateway Drive

 

21,931

 

7138 Columbia Gateway Drive

 

38,285

 

7142 Columbia Gateway Drive

 

47,668

 

7150 Columbia Gateway Drive

 

34,734

 

304 Sentinel Drive-NBP304

 

162,483

 

2691 Technology Drive-NBP191

 

103,578

 

 

 

 

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

16442 Commerce Drive

 

25,606

 

16501 Commerce Drive

 

22,833

 

16543 Commerce Drive

 

17,286

 

 

 

 

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

10270 Old Columbia Road

 

15,914

 

10280 Old Columbia Road

 

16,145

 

10290 Old Columbia Road

 

10,229

 

9700 Patuxent Woods Drive

 

31,117

 

9710 Patuxent Woods Drive

 

14,778

 

9720 Patuxent Woods Drive

 

39,480

 

9730 Patuxent Woods Drive

 

30,495

 

9740 Patuxent Woods Drive

 

37,520

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part II -  Real Property Liens

as of February 14, 2012

 

Bank of America (Loan Servicer - CMBS)

 

 

 

15000 Conference Center Drive

 

444,869

 

15010 Conference Center Drive

 

220,906

 

 

 

 

 

State Farm

 

 

 

7061 Columbia Gateway Drive

 

30,730

 

7063 Columbia Gateway Drive

 

36,295

 

7065 Columbia Gateway Drive

 

38,560

 

7067 Columbia Gateway Drive

 

85,393

 

9130 Guilford Road

 

13,647

 

9140 Guilford Road

 

40,288

 

9150 Guilford Road

 

18,405

 

9160 Guilford Road

 

36,919

 

 

 

 

 

State Farm

 

 

 

7015 Albert Einstein Drive

 

62,216

 

 

 

 

 

State Farm

 

 

 

9910 Franklin Square Drive

 

57,812

 

 

 

 

 

State Farm

 

 

 

7272 Park Circle Drive

 

60,041

 

 

 

 

 

Teachers Insurance and Annuity Assn. (TIAA)

 

 

 

6721 Columbia Gateway Drive

 

131,451

 

2730 Hercules Road-NBP1

 

238,007

 

135 Natl Business Pkwy-NBP135

 

86,437

 

141 Natl Business Pkwy-NBP141

 

87,364

 

3535 Northrop Grumman Point

 

124,305

 

306 Sentinel Drive-NBP306

 

155,367

 

322 Sentinel Way-NBP322

 

125,487

 

2701 Technology Drive-NBP201

 

117,068

 

2711 Technology Drive-NBP211

 

152,209

 

 

 

 

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

1751 Pinnacle Drive

 

260,150

 

1753 Pinnacle Drive

 

184,480

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part II -  Real Property Liens

as of February 14, 2012

 

Midland (Loan Servicer - CMBS)

 

 

 

1201 M Street

 

202,273

 

1220 12th Street

 

158,913

 

 

 

 

 

Patriot Ridge Construction Loan

 

 

 

7770 Backlick Road

 

237,000

 

7712 Backlick Road (parking structure)

 

 

 

 

 

 

 

Consolidated Joint Ventures

 

 

 

 

 

 

 

Wells Fargo

 

 

 

5825 University Research Court

 

118,620

 

5850 University Research Court

 

123,449

 

 

 

 

 

PNC Loan

 

 

 

7740 Milestone Parkway

 

144,610

 

 

 

 

 

Bank of America Loan

 

 

 

1000 Redstone Gateway

 

114,891

 

 

 

 

 

Unconsolidated Joint Ventures

 

 

 

 

 

 

 

Wells Fargo (Loan Servicer - CMBS)

 

 

 

Harrisburg, PA Portfolio

 

671,260

 

 

 

 

 

RAIT Financial Trust (Mezz. Debt)

 

 

 

Harrisburg, PA Portfolio

 

671,260

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(g) - Indebtedness and Guaranties

As of February 14, 2012

 

 

 

Recourse
Guarantee
Amount

 

GAAP
JV
%

 

Balance

 

Secured/
Unsecured

 

Consolidated Debt

 

 

 

 

 

 

 

 

 

$1B Revolver

 

 

 

 

 

465,000,000

 

U

 

$400M Term Loan

 

 

 

 

 

400,000,000

 

U

 

$250M Term Loan

 

 

 

 

 

250,000,000

 

U

 

4.25% Exchangeable Senior Notes

 

 

 

 

 

240,000,000

 

U

 

MDE $3 05/01/2026

 

 

 

 

 

2,811,142

 

U

 

Ft. Ritchie Note 10/15/06

 

 

 

 

 

4,000,000

 

U

 

 

 

 

 

 

 

1,361,811,142

 

 

 

 

 

 

 

 

 

 

 

 

 

Capmark - Newport Center

 

 

 

 

 

4,464,530

 

S

 

Albert Einstein (AE)/State Farm

 

 

 

 

 

2,704,206

 

S

 

State Farm (7272 Park Circle)

 

1,800,000

 

 

 

5,351,672

 

S

 

State Farm (9910 Franklin Square)

 

 

 

 

 

5,174,009

 

S

 

All State (Tyler Ridge)

 

 

 

 

 

5,156,008

 

S

 

Wachovia - Dahlgren IV

 

 

 

 

 

5,860,170

 

S

 

Wachovia (Brokenland & Rivers Center)

 

 

 

 

 

12,924,887

 

S

 

Capmark - Crown Point

 

 

 

 

 

14,934,206

 

S

 

BOA - Redstone Gateway

 

9,194,187

 

85

%

9,194,187

 

S

 

PPM/Jackson Life - 11800 Tech

 

 

 

 

 

15,340,432

 

S

 

State Farm (Gateway 63/Rivers 95)

 

 

 

 

 

21,932,703

 

S

 

PPM/Jackson Life - AS III, VI, VII & XVIII

 

 

 

 

 

23,010,648

 

S

 

7125 Columbia Gateway Drive

 

 

 

 

 

34,420,086

 

S

 

Wachovia (Pinnacle)

 

 

 

 

 

55,895,090

 

S

 

Maritime Loan Assumption

 

 

 

 

 

68,072,717

 

S

 

M&T Bank - Patriot Ridge Construction

 

10,493,623

 

 

 

20,987,245

 

S

 

NYSTRS $90 8/1/14

 

15,000,000

 

 

 

86,499,603

 

S

 

Greenwich

 

 

 

 

 

103,000,000

 

S

 

LaSalle

 

 

 

 

 

108,543,000

 

S

 

Goldman Sachs

 

 

 

 

 

146,500,000

 

S

 

LaSalle (WTP I & II)

 

 

 

 

 

150,000,000

 

S

 

TIAA - $185 10/1/16

 

 

 

 

 

178,325,924

 

S

 

PNC (Arundel Preserve)

 

16,828,591

 

50

%

16,828,591

 

S

 

Wells Fargo (MSquare)

 

15,000,000

 

50

%

39,095,079

 

S

 

 

 

 

 

 

 

1,134,214,993

 

 

 

 

 

 

 

 

 

 

 

 

 

Unconsolidated JV Debt

 

 

 

 

 

 

 

 

 

Harrisburg Portfolio

 

 

 

20

%

12,929,738

 

S

 

COPT’s share of JV Debt

 

 

 

 

 

12,929,738

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(g) - Indebtedness and Guaranties

As of February 14, 2012

 

Letters of Credit

 

 

 

 

 

 

 

 

 

Letter of Credit (Dahlgren IV)

 

 

 

 

 

141,000

 

U

 

Letter of Credit (Newport Center)

 

 

 

 

 

525,000

 

U

 

Letter of Credit (Airport Square VII)

 

 

 

 

 

2,500,000

 

U

 

Letter of Credit (Maritime Rent Reserve)

 

 

 

 

 

101,852

 

U

 

Letter of Credit (Maritime Parking Deck Reserve)

 

 

 

 

 

500,000

 

U

 

Letter of Credit (Fairview)

 

 

 

 

 

2,298,240

 

U

 

Letter of Credit (430 NBP)

 

 

 

 

 

1,216,393

 

U

 

Letter of Credit (PowerLoft)

 

 

 

 

 

2,380,444

 

U

 

Letter of Credit (7125 CGD)

 

 

 

 

 

1,250,000

 

U

 

Letter of Credits (Misc.)

 

 

 

 

 

1,279,876

 

U

 

 

 

 

 

 

 

12,192,805

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Unsecured Debt (Full Recourse):

 

 

 

 

 

1,374,003,947

(1)

 

 

Total Secured Debt:

 

 

 

 

 

1,134,214,993

 

 

 

Total Consolidated Debt:

 

 

 

 

 

2,508,218,939

 

 

 

Total Unconsolidated JV Debt:

 

 

 

 

 

12,929,738

 

 

 

Total Indebtedness:

 

 

 

 

 

2,521,148,677

 

 

 

 

--------------------------------------------------------------------------------

(1)  Includes Letters of Credit

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(h)

 

Material Contracts

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None

 

--------------------------------------------------------------------------------


 

Schedule 6.1(y) - Unencumbered Assets

as of February 14, 2012

 

Address

 

Square Feet

 

4Q 11
Cash NOI

 

4Q 11 Cash NOI
Annualized

 

Cap Rate
@7.5%

 

10150 York Road

 

175,207

 

301,097

 

1,204,389

 

16,058,525

 

1055 North Newport Road

 

59,763

 

244,386

 

977,544

 

13,033,923

 

10807 New Allegiance Dr-Epic1

 

145,723

 

99,355

 

397,421

 

5,298,943

 

110 Thomas Johnson Drive

 

120,318

 

401,005

 

1,604,022

 

21,386,957

 

11311 McCormick Road

 

214,705

 

574,636

 

2,298,546

 

30,647,275

 

114 Natl Business Pkwy-NBP114

 

10,113

 

0

 

—

 

3,482,303

 

1201 Winterson Road

 

67,903

 

310,852

 

1,243,409

 

16,578,781

 

12515 Academy Ridge View

 

61,372

 

287,613

 

1,150,450

 

15,339,340

 

1302 Concourse Drive

 

83,717

 

268,344

 

1,073,378

 

14,311,706

 

1306 Concourse Drive

 

116,259

 

259,730

 

1,038,918

 

13,852,242

 

13200 Woodland Park Road

 

396,837

 

2,155,803

 

8,623,214

 

114,976,186

 

1331 Ashton Road

 

28,906

 

0

 

—

 

3,282,679

 

1334 Ashton Road

 

38,128

 

168,967

 

675,870

 

9,011,596

 

1340 Ashton Road

 

45,867

 

169,832

 

679,327

 

9,057,699

 

1341 Ashton Road

 

15,314

 

54,576

 

218,303

 

2,910,702

 

1343 Ashton Road

 

9,903

 

13,593

 

54,373

 

724,971

 

13450 Sunrise Valley Road

 

53,572

 

245,571

 

982,284

 

13,097,117

 

13454 Sunrise Valley Road

 

112,284

 

318,547

 

1,274,188

 

16,989,173

 

1362 Mellon Road

 

43,232

 

120,822

 

483,290

 

6,443,865

 

140 Natl Business Pkwy-NBP140

 

119,466

 

675,924

 

2,703,694

 

36,049,259

 

14280 Park Meadow Drive

 

112,916

 

484,984

 

1,939,934

 

25,865,787

 

14840 Conference Center Drive

 

71,517

 

0

 

—

 

12,709,652

 

14850 Conference Center Drive

 

72,194

 

0

 

—

 

12,738,164

 

14900 Conference Center Drive

 

125,357

 

475,528

 

1,902,114

 

25,361,517

 

15 West Gude Drive

 

108,485

 

472,954

 

1,891,817

 

25,224,221

 

1501 S Clinton St

 

481,277

 

2,406,550

 

9,626,199

 

128,349,323

 

15049 Conference Center Drive

 

152,993

 

753,006

 

3,012,025

 

40,160,334

 

15059 Conference Center Drive

 

146,801

 

775,303

 

3,101,210

 

41,349,472

 

1550 West Nursery Road

 

161,689

 

808,833

 

3,235,334

 

43,137,785

 

1550 Westbranch Drive

 

160,461

 

887,513

 

3,550,054

 

47,334,052

 

1560A Cable Ranch Road

 

45,935

 

112,453

 

449,813

 

5,997,506

 

1560B Cable Ranch Road

 

77,040

 

254,577

 

1,018,310

 

13,577,461

 

16480 Commerce Drive

 

70,875

 

298,327

 

1,193,307

 

15,910,765

 

16539 Commerce Drive

 

32,257

 

83,632

 

334,526

 

4,460,348

 

16541 Commerce Drive

 

37,292

 

146,589

 

586,355

 

7,818,062

 

200 International Circle

 

125,352

 

398,238

 

1,592,952

 

21,239,354

 

201 International Circle

 

78,243

 

152,765

 

611,060

 

8,147,469

 

222 Schilling Circle

 

28,617

 

64,740

 

258,960

 

3,452,799

 

22289 Exploration Drive

 

58,633

 

177,949

 

711,795

 

9,490,604

 

22299 Exploration Drive

 

58,132

 

177,877

 

711,510

 

9,486,797

 

22300 Exploration Drive

 

45,093

 

176,274

 

705,096

 

9,401,274

 

22309 Exploration Drive

 

98,860

 

345,773

 

1,383,092

 

18,441,230

 

224 Schilling Circle

 

27,575

 

57,364

 

229,455

 

3,059,406

 

226 Schilling Circle

 

97,309

 

355,440

 

1,421,759

 

18,956,786

 

 

--------------------------------------------------------------------------------


 

Address

 

Square Feet

 

4Q 11
Cash NOI

 

4Q 11 Cash NOI
Annualized

 

Cap Rate
@7.5%

 

23535 Cottonwood Parkway

 

46,656

 

138,302

 

553,207

 

7,376,087

 

2500 Riva Road

 

155,000

 

559,479

 

2,237,916

 

29,838,882

 

2900 Towerview Road

 

151,497

 

258,929

 

1,035,715

 

13,809,533

 

375 West Padonia Road

 

104,885

 

325,697

 

1,302,787

 

17,370,500

 

44408 Pecan Court

 

49,808

 

0

 

—

 

3,166,328

 

44414 Pecan Court

 

25,444

 

50,802

 

203,210

 

2,709,463

 

44417 Pecan Court

 

29,053

 

69,861

 

279,444

 

3,725,925

 

44420 Pecan Court

 

25,338

 

0

 

—

 

1,593,966

 

44425 Pecan Court

 

58,694

 

204,097

 

816,388

 

10,885,167

 

45 West Gude Drive

 

122,555

 

175,768

 

703,073

 

9,374,312

 

46579 Expedition Drive

 

58,989

 

240,922

 

963,686

 

12,849,153

 

46591 Expedition Drive

 

59,843

 

239,277

 

957,109

 

12,761,452

 

4851 Stonecroft Boulevard

 

88,099

 

461,725

 

1,846,901

 

24,625,353

 

4940 Campbell Boulevard

 

50,415

 

192,290

 

769,160

 

10,255,461

 

4969 Mercantile Road

 

47,132

 

0

 

—

 

5,845,146

 

4979 Mercantile Road

 

49,590

 

71,272

 

285,087

 

3,801,155

 

5020 Campbell Boulevard

 

43,623

 

89,105

 

356,419

 

4,752,257

 

5022 Campbell Boulevard

 

26,748

 

73,189

 

292,757

 

3,903,426

 

5024 Campbell Boulevard

 

33,710

 

48,101

 

192,406

 

2,565,413

 

5026 Campbell Boulevard

 

30,163

 

71,571

 

286,284

 

3,817,125

 

525 Babcock Road

 

14,000

 

36,882

 

147,526

 

1,967,014

 

5325 Nottingham Ridge Road

 

35,678

 

137,259

 

549,035

 

7,320,465

 

5355 Nottingham Ridge Road

 

35,930

 

77,459

 

309,835

 

4,131,133

 

5520 Research Pk Dr(UMBC)

 

103,333

 

398,337

 

1,593,350

 

21,244,662

 

5522 Research Pk Dr(UMBC)

 

23,925

 

125,746

 

502,984

 

6,706,449

 

565 Space Center Drive

 

89,899

 

0

 

—

 

6,291,426

 

6716 Alexander Bell Drive

 

52,114

 

93,363

 

373,452

 

4,979,356

 

6740 Alexander Bell Drive

 

63,161

 

262,024

 

1,048,097

 

13,974,630

 

6741 Columbia Gateway Drive

 

4,592

 

22,527

 

90,107

 

1,201,421

 

6750 Alexander Bell Drive

 

75,328

 

249,522

 

998,086

 

13,307,817

 

6760 Alexander Bell Drive

 

36,227

 

31,120

 

124,478

 

1,659,713

 

7200 Riverwood Drive

 

160,000

 

782,436

 

3,129,745

 

41,729,940

 

7240 Parkway Drive

 

74,475

 

209,357

 

837,427

 

11,165,690

 

7318 Parkway Drive

 

59,204

 

175,980

 

703,920

 

9,385,603

 

7467 Ridge Road

 

74,545

 

178,799

 

715,195

 

9,535,933

 

7700 Potranco Road

 

533,468

 

1,651,380

 

6,605,522

 

88,073,625

 

785 Jolly Road

 

219,065

 

672,043

 

2,688,172

 

35,842,300

 

7941-7949 Corporate Drive

 

57,782

 

0

 

—

 

6,709,080

 

8003 Corporate Drive

 

17,599

 

0

 

—

 

2,598,340

 

8007 Corporate Drive

 

41,799

 

92,542

 

370,169

 

4,935,591

 

801 Lakeview Drive

 

218,653

 

620,998

 

2,483,992

 

33,119,893

 

8010 Corporate Drive

 

38,487

 

206,144

 

824,575

 

10,994,335

 

8020 Corporate Drive

 

50,796

 

228,373

 

913,491

 

12,179,883

 

8094 Sandpiper Circle

 

49,585

 

172,921

 

691,683

 

9,222,446

 

8098 Sandpiper Circle

 

46,485

 

151,735

 

606,938

 

8,092,511

 

891 Elkridge Landing Road

 

57,987

 

147,664

 

590,655

 

7,875,404

 

900 Elkridge Landing Road

 

101,005

 

426,380

 

1,705,521

 

22,740,282

 

 

--------------------------------------------------------------------------------


 

Address

 

Square Feet

 

4Q 11
Cash NOI

 

4Q 11 Cash NOI
Annualized

 

Cap Rate
@7.5%

 

901 Elkridge Landing Road

 

57,872

 

57,628

 

230,511

 

3,073,475

 

9020 Mendenhall Court

 

47,603

 

155,077

 

620,306

 

8,270,751

 

911 Elkridge Landing Road

 

68,373

 

246,265

 

985,058

 

13,134,113

 

9140 Rt.108

 

171,436

 

619,356

 

2,477,425

 

33,032,340

 

921 Elkridge Landing Road

 

56,452

 

0

 

—

 

5,875,112

 

939 Elkridge Landing Road

 

54,224

 

0

 

—

 

6,670,710

 

9690 Deereco Road

 

134,950

 

504,224

 

2,016,895

 

26,891,936

 

980 Technology Court

 

33,207

 

96,556

 

386,223

 

5,149,636

 

985 Space Center Drive

 

104,028

 

339,413

 

1,357,653

 

18,102,039

 

9900 Franklin Square Drive

 

33,800

 

95,305

 

381,220

 

5,082,929

 

9920 Franklin Square Drive

 

42,891

 

151,550

 

606,200

 

8,082,669

 

9925 Federal Drive-Hybrid2

 

53,788

 

123,106

 

492,426

 

6,565,676

 

9930 Franklin Square Drive

 

39,750

 

17,941

 

71,765

 

956,862

 

9940 Franklin Square Drive

 

32,242

 

8,778

 

35,110

 

468,140

 

9945 Federal Drive-Hybrid 1

 

74,005

 

0

 

—

 

2,929,601

 

9950 Federal Drive

 

66,223

 

172,687

 

690,748

 

9,209,979

 

9960 Federal Drive

 

46,948

 

104,159

 

416,636

 

5,555,147

 

9965 Federal Drive

 

74,749

 

213,358

 

853,432

 

11,379,090

 

NBP Visitor Control Ctr

 

4,462

 

23,358

 

93,432

 

1,245,766

 

San.Antonio Vis.Control

 

8,674

 

24,146

 

96,582

 

1,287,761

 

8000 Potranco Road

 

125,157

 

679,083

 

2,716,333

 

36,217,770

 

8030 Potranco Road

 

125,155

 

679,061

 

2,716,245

 

36,216,601

 

300 Sentinel Drive-NBP300

 

193,296

 

1,031,526

 

4,126,103

 

55,014,702

 

308 Sentinel Drive-NBP308

 

151,207

 

1,061,679

 

4,246,718

 

56,622,906

 

324 Sentinel Way-NBP324

 

125,118

 

783,312

 

3,133,248

 

41,776,643

 

209 Research Blvd

 

77,192

 

410,985

 

1,643,938

 

21,919,176

 

6711 Columbia Gateway Drive

 

124,048

 

595,789

 

2,383,157

 

31,775,420

 

6731 Columbia Gateway Drive

 

123,576

 

505,525

 

2,022,102

 

26,961,357

 

8029 Corporate Drive

 

25,000

 

79,822

 

319,287

 

4,257,160

 

8031 Corporate Drive

 

66,000

 

227,461

 

909,842

 

12,131,229

 

8110 Corporate Drive

 

79,091

 

273,827

 

1,095,309

 

14,604,123

 

8140 Corporate Drive

 

76,271

 

268,895

 

1,075,578

 

14,341,043

 

11751 Meadowville Lane

 

193,000

 

1,210,786

 

4,843,143

 

64,575,245

 

132 Natl Business Pkwy-NBP132

 

118,150

 

729,115

 

2,916,461

 

38,886,149

 

655 Space Center Drive

 

103,970

 

430,134

 

1,720,534

 

22,940,454

 

745 Space Center Drive

 

51,500

 

238,908

 

955,630

 

12,741,740

 

201 Technology Drive

 

102,842

 

874,977

 

3,499,908

 

46,665,445

 

2721 Technology Drive-NBP221

 

117,242

 

650,039

 

2,600,157

 

34,668,763

 

6950 Columbia Gateway Drive

 

112,861

 

17,972

 

71,887

 

958,498

 

7150 Riverwood Drive

 

39,496

 

146,730

 

586,920

 

7,825,600

 

7160 Riverwood Drive

 

62,041

 

271,036

 

1,084,145

 

14,455,266

 

7170 Riverwood Drive

 

27,891

 

22,109

 

88,437

 

1,179,161

 

320 Sentinel Way-NBP320

 

125,325

 

725,583

 

2,902,332

 

38,697,762

 

4230 Forbes Boulevard

 

55,866

 

11,272

 

45,089

 

601,181

 

316 Sentinel Way-NBP316

 

125,150

 

0

 

—

 

29,427,731

 

 

--------------------------------------------------------------------------------


 

Address

 

Square Feet

 

4Q 11
Cash NOI

 

4Q 11 Cash NOI
Annualized

 

Cap Rate
@7.5%

 

210 Research Blvd

 

79,573

 

117,952

 

471,807

 

6,290,754

 

45310 Abell House Lane

 

82,842

 

186,182

 

744,726

 

9,929,681

 

9651 Hornbaker Road

 

 

 

383,991

 

1,535,965

 

20,479,530

 

3120 Fairview Drive

 

180,853

 

 

 

 

 

43,000,000

 

310 The Bridge Street

 

138,466

 

 

 

 

 

33,412,500

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

12,199,712

 

42,525,357

 

170,101,428

 

2,447,751,776

 

 

Note: GAAP Book Value used for properties acquired during the past 4 consecutive
quarters or with negative cash NOI for 4Q 11.

 

Unencumbered Consolidated Development Properties

 

Under Construction

 

 

 

 

 

 

 

GAAP Book Value

 

430 Natl Business Pkwy-NBP430

 

 

 

 

 

 

 

20,475,188

 

206 Research Blvd

 

 

 

 

 

 

 

17,768,648

 

410 Natl Business Pkwy-NBP410

 

 

 

 

 

 

 

15,733,082

 

7205 Riverwood Drive

 

 

 

 

 

 

 

14,382,600

 

751 Arbor Way (Hillcrest 1)

 

 

 

 

 

 

 

44,771,487

 

9651 Hornbaker Road

 

 

 

 

 

 

 

153,160,133

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

266,291,138

 

 

Under Development/Land

 

 

 

 

 

 

 

GAAP Book Value

 

0 Galley Road

 

 

 

 

 

 

 

1,060,066

 

1243 Winterson Road

 

 

 

 

 

 

 

630,478

 

1460 Dorsey Road

 

 

 

 

 

 

 

1,799,879

 

1520 S Clinton St (UDC)

 

 

 

 

 

 

 

6,300,000

 

7468 Candlewood Road

 

 

 

 

 

 

 

28,532,939

 

1550 West Nursery Road (land)

 

 

 

 

 

 

 

1,441,317

 

202 Research Blvd-Lot H

 

 

 

 

 

 

 

4,203,116

 

310 Sentinel Way-NBP310

 

 

 

 

 

 

 

4,842,985

 

312 Sentinel Way-NBP312

 

 

 

 

 

 

 

7,616,067

 

420 Natl Business Pkwy-NBP420

 

 

 

 

 

 

 

5,560,340

 

560 National Business Parkway

 

 

 

 

 

 

 

2,680,900

 

4400 River Road

 

 

 

 

 

 

 

46,747

 

4500 River Road

 

 

 

 

 

 

 

40,297

 

4600 River Road

 

 

 

 

 

 

 

964,261

 

4985 Mercantile Road (3.22 ac)

 

 

 

 

 

 

 

1,187,289

 

5180 Parkstone

 

 

 

 

 

 

 

8,489,289

 

598 Stenton Avenue

 

 

 

 

 

 

 

413,713

 

7175 Riverwood Drive

 

 

 

 

 

 

 

2,746,282

 

7800 Backlick Road

 

 

 

 

 

 

 

6,484,216

 

785 Jolly Road (Land)

 

 

 

 

 

 

 

17,367,840

 

8100 Potranco Road

 

 

 

 

 

 

 

3,360,330

 

8120 Corporate Drive

 

 

 

 

 

 

 

2,557,679

 

8130 Corporate Drive

 

 

 

 

 

 

 

4,276,557

 

9965 Federal Drive land parcel

 

 

 

 

 

 

 

466,485

 

 

--------------------------------------------------------------------------------


 

Address

 

Square Feet

 

4Q 11
Cash NOI

 

4Q 11 Cash NOI
Annualized

 

Cap Rate
@7.5%

 

Aerotech 2 (Newport D)

 

 

 

 

 

 

 

899,861

 

Babcock Land

 

 

 

 

 

 

 

826,353

 

Campbell Blv&Franklin Sq

 

 

 

 

 

 

 

14,642,149

 

Cedar Knolls Master Plan

 

 

 

 

 

 

 

1,547,810

 

Clarks 100

 

 

 

 

 

 

 

43,924,410

 

Columbia Gtwy T11 Lot 1

 

 

 

 

 

 

 

9,307,357

 

Columbia Gtwy T11 Lot 2

 

 

 

 

 

 

 

12,529

 

Dahlgren Land Parcel

 

 

 

 

 

 

 

1,249,703

 

Expedition VII(parcel#2)

 

 

 

 

 

 

 

1,440,136

 

Interquest land parcel

 

 

 

 

 

 

 

14,534,051

 

MCI Bldg #1 (Park Ctr)

 

 

 

 

 

 

 

803,501

 

Nottingham Rid&Philadel

 

 

 

 

 

 

 

4,240,237

 

Nottingham Ridge

 

 

 

 

 

 

 

13,639,186

 

Other Canton Crossing

 

 

 

 

 

 

 

16,555,445

 

Other Gude Drive

 

 

 

 

 

 

 

2,871,825

 

Other North Gate

 

 

 

 

 

 

 

12,064,982

 

Other San Antonio

 

 

 

 

 

 

 

22,160,476

 

Patriot Park

 

 

 

 

 

 

 

7,113,965

 

Patriot Ridge

 

 

 

 

 

 

 

37,608,308

 

Philadelphia Road & Rt 43

 

 

 

 

 

 

 

1,280,485

 

Thatcher Farm Land Parcel

 

 

 

 

 

 

 

9,211,420

 

Thomas Johnson Dr.land

 

 

 

 

 

 

 

2,313,004

 

Waterview III

 

 

 

 

 

 

 

9,697,278

 

Worldcom Land

 

 

 

 

 

 

 

5,463,275

 

M Square Associates

 

 

 

 

 

 

 

1,586,755

 

M Square Litton Building

 

 

 

 

 

 

 

163,856

 

5801 University Research CT-JV

 

 

 

 

 

 

 

208,982

 

COPT-FD Indian Head, LLC

 

 

 

 

 

 

 

6,509,752

 

Other Redstone Gateway

 

 

 

 

 

 

 

14,523,720

 

1200 Redstone Gateway

 

 

 

 

 

 

 

959,112

 

7200 Redstone Gateway

 

 

 

 

 

 

 

215,045

 

7800 Milestone Parkway

 

 

 

 

 

 

 

570,151

 

Arundel Off-Site Infra.

 

 

 

 

 

 

 

365,926

 

Arundel Preserve (Parcels 7, 8 & 9)

 

 

 

 

 

 

 

2,961,222

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

374,541,338

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](1) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](2) hereunder are several and not joint.](3)
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Term Loan Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any Guarantees included in such
facilities), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Term Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(2)  Select as appropriate.

 

(3)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

A-2

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

                                                             

 

                                                             

[Assignor [is] [is not] a Defaulting Lender]

 

 

2.                                      Assignee[s]:

                                                             

 

                                                             

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower:                                                                                         
Corporate Office Properties, L.P.

 

4.                                      Agent:            KeyBank National
Association, as Agent under the Term Loan Agreement

 

5.                                      Term Loan Agreement:                
That certain Term Loan Agreement dated as of February 14, 2012, by and among
Corporate Office Properties, L.P., as Borrower, Corporate Office Properties
Trust, as Parent, the financial institutions party thereto and their assignees
under Section 12.5. thereof, KeyBank National Association, as Agent, and the
other parties thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned(4)

 

Aggregate Amount
of Loans for all
Lenders

 

Amount of
Loans Assigned

 

Percentage
Assigned of
Loans

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:         
                        ](5)

 

[Page break]

 

--------------------------------------------------------------------------------

(4)  Fill in the appropriate terminology for the types of facilities under the
Term Loan Agreement that are being assigned under this Assignment (e.g., “Term
Loans,” etc.)

 

(5)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-3

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

[Consented to and](6) Accepted:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

By:

 

 

Title:

 

 

 

[Consented to:](7)

 

 

 

[CORPORATE OFFICE PROPERTIES, L.P.]

 

 

 

 

 

By: Corporate Office Properties Trust, its sole general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  To be added only if the consent of the Agent is required by the terms of
the Term Loan Agreement.

 

(7)  To be added only if the consent of the Borrower is required by the terms of
the Term Loan Agreement.

 

A-5

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document, or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement, (ii)
it meets all the requirements to be an Eligible Assignee as defined in the Term
Loan Agreement (subject to such consents, if any, as may be required under
Section 12.5.(b) of the Term Loan Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Term Loan Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance on the Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, and (vii) if such Assignee is
organized under the laws of a

 

A-6

--------------------------------------------------------------------------------


 

jurisdiction outside the United States of America, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement (including, without limitation, Section
3.12.(c) of the Term Loan Agreement), duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Agent, [the][any] Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date.  The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to such Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

                        , 20   

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 14,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the Term
Loan Agreement, the Borrower hereby requests that the Lenders make Loans to the
Borrower in an aggregate principal amount equal to $250,000,000.

 

2.                                      The Borrower requests that such Loans be
made available to the Borrower on February 14, 2012.

 

3.                                      The Borrower hereby requests that the
requested Loans all be of the following Type:

 

[Check one box only]

 

¨                                    Base Rate Loans

¨                                    LIBOR Loans, each with an initial Interest
Period for a duration of:

 

[Check one box only]

¨                                                            seven days

¨                                                            one month

¨                                                            two months

¨                                                            three months

¨                                                            six months

 

B-1

--------------------------------------------------------------------------------


 

4.                                      The proceeds of this borrowing of Loans
will be used for the following purpose:
                                                                                                       
                                                                                                                    .

 

5.                                      The Borrower requests that the proceeds
of the Loans be made available to the Borrower by
                                                        .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except to
the extent otherwise qualified by materiality, in which case such representation
or warranty are and shall be true and correct in all respects), except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.  In addition, the Borrower certifies to the Agent and the Lenders
that all conditions to the making of the requested Revolving Loans contained in
Article V. of the Term Loan Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Revolving Loans are made.

 

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1.(b) of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                        , 20

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 14,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.

 

Pursuant to Section 2.6. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of LIBOR Loans under the Term Loan Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Term Loan Agreement:

 

1.                                      The proposed date of such Continuation
is                         , 20      .

 

2.                                      The aggregate principal amount of Loans
subject to the requested Continuation is
$                                                .

 

3.                                      The portion of such principal amount
subject to such Continuation is
$                                                    .

 

4.                                      The current Interest Period for each of
the Loans subject to such Continuation ends on                                 ,
20    .

 

C-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

¨                                                            seven days

¨                                                            one month

¨                                                            two months

¨                                                            three months

¨                                                            six months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects (except to
the extent otherwise qualified by materiality, in which case such representation
or warranty are and shall be true and correct in all respects), except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

                        , 20

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 14,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.

 

Pursuant to Section 2.7. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:

 

1.                                      The proposed date of such Conversion is
                            , 20    .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

 

¨            Base Rate Loans

¨            LIBOR Loans

 

3.                                      The aggregate principal amount of Loans
subject to the requested Conversion is
$                                          .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                                      .

 

D-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨      Base Rate Loans

¨      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨            seven days

¨            one month

¨            two months

¨            three months

¨            six months

 

[The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except to the extent
otherwise qualified by materiality, in which case such representation or
warranty are and shall be true and correct in all respects), except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.](1)

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

By:

Corporate Office Properties Trust, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 Include this certification only when
converting a Base Rate Loan into a LIBOR Loan.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF NOTE

 

$                                           

                                     , 20

 

 

FOR VALUE RECEIVED, the undersigned, CORPORATE OFFICE PROPERTIES, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of
                                         (the “Lender”), in care of KeyBank
National Association, as Agent (the “Agent”) at 127 Public Square, 8th Floor,
Cleveland, Ohio  44114, or at such other address as may be specified in writing
by the Agent to the Borrower, the principal sum of
                                 AND         /100 DOLLARS
($                        ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loan made by the Lender to the Borrower under the
Term Loan Agreement (as herein defined)), on the dates and in the principal
amounts provided in the Term Loan Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Term Loan Agreement.

 

The date, amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder in respect of the Loan
made by the Lender.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
February 14, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, Corporate
Office Properties Trust, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Term Loan Agreement, this Note may
not be assigned by the Lender to any other Person.

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE OF THE LOAN

 

This Note evidences the Loan made under the within-described Term Loan Agreement
to the Borrower, on the date, in the principal amount set forth below, subject
to the payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OPINION OF COUNSEL

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

February 14, 2012

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

 

The Lenders party to the Term Loan

Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to Corporate Office Properties, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”) in
connection with the negotiation, execution and delivery of that certain Term
Loan Agreement dated as of February 14, 2012 (the “Term Loan Agreement”), by and
among the Borrower, Corporate Office Properties Trust, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), KeyBank National Association, as Agent (the “Agent”), and the other
parties thereto.  We have also acted as counsel to each of the Guarantors listed
on Schedule 1 attached hereto (the “Guarantors”; together with the Borrower, the
“Loan Parties”), in connection with the Guaranty and the other Loan Documents
identified below to which they are party.  Capitalized terms not otherwise
defined herein have the respective meaning given them in the Term Loan
Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a)                                 the Term Loan Agreement;

 

(b)                                 the Notes;

 

(c)                                  the Guaranty; and

 

(d)                                 [list other applicable Loan Documents].

 

The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Loan Documents”.

 

F-1

--------------------------------------------------------------------------------


 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion.  In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.                                      The Parent is a real estate investment
trust, duly organized, validly existing and in good standing under the laws of
the State of Maryland, and has the power to execute and deliver, and to perform
its obligations under, the Loan Documents to which it is a party, to own and use
its assets, and to conduct its business as presently conducted.  The Parent is
qualified to transact business as a foreign real estate investment trust in the
following jurisdictions:
                                                        .

 

2.                                      The Borrower is a limited partnership,
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted.  The Borrower is
qualified to transact business as a foreign limited partnership in the following
jurisdictions:                                                         .

 

3.                                      [Insert separate paragraphs or
Guarantors with different corporate structure] Each [Guarantor] is a
[corporation, trust, partnership or limited liability company, as applicable,]
duly organized or formed, validly existing and in good standing under the laws
of the State of its organization or formation and has the power to execute and
deliver, and to perform its obligations under, the Loan Documents to which it is
a party, to own and use its assets, and to conduct its business as presently
conducted.  Each [Guarantor] is qualified to transact business as a foreign
[corporation, trust, partnership or limited liability company, as applicable,]
in the indicated jurisdictions set forth on Schedule I attached hereto.

 

4.                                      Each Loan Party has duly authorized the
execution and delivery of the Loan Documents to which it is a party and the
performance by such Loan Party of all of its obligations under each such Loan
Document.

 

5.                                      Each Loan Party has duly executed and
delivered the Loan Documents to which it is a party.

 

F-2

--------------------------------------------------------------------------------


 

6.                                      The execution and delivery by each Loan
Party of the Loan Documents to which it is a party do not, and if each Loan
Party were now to perform its obligations under such Loan Documents, such
performance would not, result in any:

 

(a)                                 violation of such Loan Party’s
Organizational Documents;

 

(b)                                 violation of any existing federal or state
constitution, statute, regulation, rule, order, or law to which such Loan Party
or its assets are subject;

 

(c)                                  breach or violation of or default under,
any agreement, instrument, indenture or other document evidencing any
indebtedness for money borrowed or any other material agreement to which, to our
knowledge, such Loan Party is bound or under which a Loan Party or its assets is
subject;

 

(d)                                 creation or imposition of a lien or security
interest in, on or against the assets of such Loan Party under any agreement,
instrument, indenture or other document evidencing any indebtedness for money
borrowed or any other material agreement to which, to our knowledge, such Loan
Party is bound or under which a Loan Party or its assets is subject; or

 

(e)                                  violation of any judicial or administrative
decree, writ, judgment or order to which, to our knowledge, such Loan Party or
its assets are subject.

 

7.                                      The execution, delivery and performance
by each Loan Party of each Loan Document to which it is a party, and the
consummation of the transactions thereunder, do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority of the United States of America or the
States of                       ,                        or
                      .

 

8.                                      To our knowledge, there are no judgments
outstanding against any of the Loan Parties or affecting any of their respective
assets, nor is there any litigation or other proceeding against any of the Loan
Parties or its assets pending or overtly threatened, could reasonably be
expected to have a materially adverse effect on (a) the business, assets,
liabilities, condition (financial or otherwise), results of operations or
business prospects of the Borrower or any other Loan Party or (b) the validity
or enforceability of any of the Loan Documents.

 

9.                                      None of the Loan Parties is, or, after
giving effect to any Loan will be, subject to the Investment Company Act of 1940
or to any federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.

 

10.                               No transfer, mortgage, intangible, documentary
stamp or similar taxes are payable by the Agent or the Lenders to the States of
                   or                    or any political subdivision thereof in
connection with (a) the execution and delivery of the Loan Documents or (b) the
creation of the Indebtedness and the other Obligations evidenced by any of the
Loan Documents.

 

F-3

--------------------------------------------------------------------------------


 

11.                               Assuming that Borrower applies the proceeds of
the Loans as provided in the Term Loan Agreement, the transactions contemplated
by the Loan Documents do not violate the provisions of Regulations T, U or X of
the Board of Governors of the Federal Reserve System of the United States of
America.

 

12.                               The consideration to be paid to the Agent and
the Lenders for the financial accommodations to be provided to the Loan Parties
pursuant to the Term Loan Agreement does not violate any law of the States of
                         or                          relating to interest and
usury.

 

This opinion is limited to the laws of the States of                           ,
                           and                          and the federal laws of
the United States of America, and we express no opinions with respect to the law
of any other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Term Loan Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

 

Very truly yours,

 

 

 

[NAME OF LAW FIRM]

 

 

 

 

 

By:

 

 

 

A Partner

 

F-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Guarantors

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

                              , 20

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn:  John C. Scott

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 14,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”) and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.

 

Pursuant to Section 8.3. of the Term Loan Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)                                  The undersigned is the
                                           of the Borrower.

 

(2)                                  The undersigned has examined the books and
records of the Borrower and has conducted such other examinations and
investigations as are reasonably necessary to provide this Compliance
Certificate.

 

(3)                                  No Default or Event of Default exists [if
such is not the case, specify such Default or Event of Default and its nature,
when it occurred and whether it is continuing and the steps being taken by the
Borrower with respect to such event, condition or failure].

 

(4)                                  The representations and warranties made or
deemed made by the Borrower and the other Loan Parties in the Loan Documents to
which any is a party, are true and correct in all material respects (except to
the extent otherwise qualified by materiality, in which case such representation
or warranty are true and correct in all respects) on and as of the date hereof
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or

 

G-1

--------------------------------------------------------------------------------


 

warranty were true and correct in all respects) on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

 

(5)                              Attached hereto as Schedule 1 are reasonably
detailed calculations establishing whether or not the Borrower and its
Subsidiaries were in compliance with the covenants contained in Section 9.1. of
the Term Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

Name:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of February 14, 2012, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) KEYBANK NATIONAL
ASSOCIATION its capacity as Agent (the “Agent”) for the Lenders under that
certain Term Loan Agreement dated as of February 14, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among Corporate Office Properties, L.P. (the “Borrower”),
Corporate Office Properties Trust, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the
other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Term Loan Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith; (b)
any and all extensions, renewals, modifications,

 

H-1

--------------------------------------------------------------------------------


 

amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders or the Agent shall be obligated
or required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                  (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Term Loan Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Term Loan Agreement, any of the other Loan Documents, or any
other documents, instruments or agreements relating to the Guarantied
Obligations or any other instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Term Loan Agreement, any of the other Loan Documents, or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(c)                                  any furnishing to the Agent or the Lenders
of any security for the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Obligations;

 

H-2

--------------------------------------------------------------------------------


 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                    any act or failure to act by the
Borrower, any other Loan Party or any other Person which may adversely affect
such Guarantor’s subrogation rights, if any, against the Borrower to recover
payments made under this Guaranty;

 

(g)                                 any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Guarantor or any other Person with respect to the
liabilities of the Borrower to the Agent or the Lenders, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof; or

 

(j)                                     any other circumstance which might
otherwise constitute a defense available to, or a discharge of, a Guarantor
hereunder (other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Term Loan Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Lenders shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Term
Loan Agreement and the other Loan Documents, as if the same were set forth
herein in full.

 

H-3

--------------------------------------------------------------------------------


 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Term Loan Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Term Loan Agreement or to be held by the Agent
as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full,

 

H-4

--------------------------------------------------------------------------------


 

without set-off or counterclaim or any deduction or withholding whatsoever
(including any Taxes), and if any Guarantor is required by Applicable Law or by
a Governmental Authority to make any such deduction or withholding, such
Guarantor shall pay to the Agent and the Lenders such additional amount as will
result in the receipt by the Agent and the Lenders of the full amount payable
hereunder had such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any Affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to

 

H-5

--------------------------------------------------------------------------------


 

have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Agent and the Lenders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent and the Lenders shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN
DISTRICT OF NEW YORK OR, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH

 

H-6

--------------------------------------------------------------------------------


 

JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error.  The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Term Loan Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders may, in accordance with the applicable provisions of the
Term Loan Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor

 

H-7

--------------------------------------------------------------------------------


 

and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 12.8. of the Term Loan Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Eligible
Assignee or Participant (or any prospective Eligible Assignee or Participant) of
any financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Term Loan Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received or when receipt is refused; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
Affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Term Loan Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives,

 

H-8

--------------------------------------------------------------------------------


 

releases, and agrees not to sue the Agent or any Lender or any of the Agent’s or
any Lender’s Affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Term Loan Agreement or any of the
other Loan Documents, or any of the transactions contemplated by Term Loan
Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 

H-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[OTHER GUARANTORS]

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

 

 

c/o Corporate Office Properties, L.P.

 

 

6711 Columbia Gateway Drive, Suite 300

 

 

Columbia, Maryland 21046

 

 

Attention: General Counsel

 

 

Telephone Number:

(443) 285-5400

 

Telecopy Number:

(443) 285-7650

 

H-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 20      ,
executed and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) KEYBANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Term Loan Agreement dated as of February 14, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Corporate Office Properties, L.P. (the
“Borrower”), Corporate Office Properties Trust, the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly, the
New Guarantor is willing to guarantee the Borrower’s obligations to the Agent
and the Lenders on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of February 14, 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Guarantor
hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

H-11

--------------------------------------------------------------------------------


 

(b)           makes to the Agent and the Lenders as of the date hereof each of
the representations and warranties contained in Section 5 of the Guaranty and
agrees to be bound by each of the covenants contained in Section 6 of the
Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

[Signatures on Next Page]

 

H-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o Corporate Office Properties, L.P.

 

6711 Columbia Gateway Drive, Suite 300

 

Columbia, Maryland 21046

 

Attention: General Counsel

 

Telephone Number:

(443)

 

 

Telecopy Number:

(443)

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

H-13

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Patriot Act and OFAC Transferee and Assignee Identifying Information Form

 

1.                                      Patriot Act Checklist

 

ADDITIONAL LENDER REQUIRED INFORMATION

 

 

 

Name:

 

 

 

Identification

 

 

 

(a)

(US Company) TIN

(a)

(b)

(Non-US) Gov’t issued document certifying existence

(b)

 

 

Phone Number

 

 

 

BUSINESS REPRESENTATIVE REQUIRED INFORMATION PERSON WHO WILL EXECUTE DOCUMENTS

 

 

 

Name

 

 

 

Residential Address

 

 

 

Date of Birth

 

 

 

Form of Identification

 

 

 

 

(a)

(US Citizen) Social Security Number

(a)

 

(b)

(No-US) TIN, Passport Number (country of issuance, number & date), or Alien
Identification Number

(b)

 

2.             OFAC Checklist:

 

Name:

 

Co-Lenders

 

General Partner/Managing Member/Trustee

 

Limited Partners/Members/Beneficiaries

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTOR RELEASE

 

                       , 20         

 

Corporate Office Properties, L.P.

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of February 14,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent (the “Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.

 

The Borrower has requested that each of the Subsidiaries identified on Exhibit A
attached hereto (each a “Subsidiary Guarantor”) be released as a Guarantor from
the Guaranty in accordance with Section 7.12.(b) of the Term Loan Agreement. 
[In reliance on the certificate delivered to the Agent by the
                                 of the Borrower pursuant to the first sentence
of Section 7.12.(b), the Agent confirms that each Subsidiary Guarantor is
released as a Guarantor from the Guaranty effective as of the date of this
letter.](1) [In reliance on the representations deemed made by the Borrower
pursuant to the last sentence of Section 7.12.(b), the Agent confirms that each
Subsidiary Guarantor is released as a Guarantor from the Guaranty effective as
of the date of this letter.](2)

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 Use the preceding bracketed language if
releasing Subsidiary Guarantors on the Investment Grade Rating Date.

 

(2)                                 Use the preceding bracketed sentence if
releasing one or more Subsidiary Guarantors on a date other than the Investment
Grade Rating Date.

 

--------------------------------------------------------------------------------